Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 1 of 78
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 2 of 78



                                            AFFIDAVIT

          I, Special Agent Christian Hull, being duly sworn, do hereby and depose and state:

                                       Affiant’s Background

          1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

  been employed in this capacity since July 2019. I am currently assigned to a squad in the Palm

  Beach Resident Agency of the Miami Division that investigates a wide variety of federal crimes,

  including health care fraud, money laundering, and unlawful distribution and dispensing of

  controlled substances. Prior to joining the FBI, I worked as a police officer and ultimately as a

  detective in the Robbery/Homicide/Sexual Assault Unit for another law enforcement agency.

          2.     I am personally involved in conducting a joint investigation with other federal,

  state, and local law enforcement agencies into alleged criminal activities perpetrated by DR.

  MICHAEL LIGOTTI (“LIGOTTI”), the owner of primary care and addiction treatment clinic

  Whole Health, LLC (“Whole Health”), as well as several of his staff members and associates. The

  information contained in this Affidavit is based upon a review of public and private records,

  interviews, and other investigative activities conducted by law enforcement personnel assigned to

  this case.

          3.     I am submitting this Affidavit in support of a criminal complaint charging

  LIGOTTI with conspiracy to commit health care fraud and wire fraud, in violation of 18 U.S.C. §

  1349, and in support of an application under Rule 41 of the Federal Rules of Criminal Procedure

  for a warrant to search:

                     a. The premises of Whole Health, located at 402 SE 6 th Avenue, Delray Beach,

                         Florida 33483, in Palm Beach County, in the Southern District of Florida
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 3 of 78



                         (more particularly described in Attachment A) for the items described in

                         Attachment C; and

                     b. One Apple iPhone XS Max cellular telephone belonging to LIGOTTI (more

                         particularly described in Attachment B) for the items described in

                         Attachment D.

         4.      Because this Affidavit is provided for the limited purpose of establishing probable

  cause for an arrest and search warrant, I have not included all information known to me regarding

  this investigation, but rather have set forth only those facts necessary to establish probable cause

  to believe that the defendant has committed the charged offense and that Whole Health and

  LIGOTTI’s cellular telephone contain evidence of crimes, fruits of crime, and property designed

  for use, intended for use, or used in various crimes

                                        The Search Locations

         5.      Whole Health is located at 402 SE 6th Ave, Delray Beach, Florida 33483, in Palm

  Beach County, in the Southern District of Florida, as more particularly described in Attachment A

  (incorporated fully herein by reference).

         6.      LIGOTTI’s Apple iPhone XS Max cellular telephone is identified by International

  Mobile Subscriber Identity (IMSI) 310410216579641, International Mobile Station Equipment

  Identity (IMEI) 353093104988769, and associated with AT&T telephone number (561) 809-7960,

  as more particularly described in Attachment B (incorporated fully herein by reference).

         7.      I have probable cause to believe that evidence of, fruits of, and property pertaining

  to the following crimes, as set forth in Attachments C and D, will be found at the above search

  locations.




                                                   2
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 4 of 78



                     a. Conspiracy to commit health care fraud and wire fraud, in violation of 18

                         U.S.C. § 1349;

                     b. Substantive health care fraud, in violation of 18 U.S.C. § 1347;

                     c. Substantive wire fraud, in violation of 18 U.S.C. § 1343;

                     d. Money laundering, in violation of 18 U.S.C. §§ 1956 and 1957;

                     e. Conspiracy to distribute, dispense, and possess with intent to distribute and

                         dispense controlled substances in violation of 21 U.S.C. § 846; and

                     f. Substantive distribution, dispensing, and possession with intent to distribute

                         and dispense controlled substances, in violation of 21 U.S.C. § 841(a)(1).

                                        The Charged Offense

         8.      Federal law makes it a crime for anyone to knowingly or willfully execute or

  attempt to execute a scheme or artifice: (1) to defraud any health care benefit program or (2) to

  obtain by means of false or fraudulent pretenses, representations, or promises, any of the money

  or property owned by or under the custody or control of a health care benefit program, in

  connection with the delivery of or payment for health care benefits, items, or services. 18 U.S.C.

  § 1347(a). Conspiracies and attempts to commit health care fraud also are violations of federal

  law. 18 U.S.C. § 1349.

         9.      To be convicted of healthcare fraud, one need not have actual knowledge of 18

  U.S.C. § 1347(a) or the specific intent to violate it. 18 U.S.C. § 1347(b).

         10.     A “health care benefit program” is defined as “any public or private plan to contract,

  affecting commerce, under which any medical benefit, item, or service is provided to any

  individual, and includes any individual or entity who is providing a medical benefit, item, or

  service for which payment may be made under the plan or contract.” 18 U.S.C. § 24(b). In this




                                                    3
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 5 of 78



  case, LIGOTTI billed private insurance policies and Affordable Care Act insurance plans, both of

  which fall within the definition of “health care benefit programs.”

         11.     Federal law also makes it a crime for anyone who, having devised or intending to

  devise any scheme or artifice to defraud, to transmit or cause to be transmitted “by means of wire,

  radio, or television communication in interstate or foreign commerce, any writings, signs, signals,

  pictures or sounds for the purpose of executing such scheme or artifice.” 18 U.S.C. §1343.

                             The Defendant and His Medical Practice

         12.     According to the Florida Department of Health, LIGOTTI is an Osteopathic

  Physician, License Number OS9035, which was issued on September 10, 2003. The license is

  clear and active and expires on March 31, 2022.

         13.     On July 20, 2005, LIGOTTI filed documents with the Florida Secretary of State,

  effectively organizing and incorporating Whole Health as a medical clinic, with its principal place

  of business later noted on subsequent corporate filings to be at 402 SE 6 th Avenue, Delray Beach,

  Florida 33483, in Palm Beach County, in the Southern District of Florida. Whole Health advertises

  its practice as an urgent care facility, a family doctor, and an addiction treatment medical office;

  however, the majority of Whole Health’s patients are insured individuals who are addicted to

  substances such as drugs and alcohol.

         14.     LIGOTTI is the ultimate decision-maker at Whole Health, and he is the only

  physician at the practice. He employed TARGET 2 as his office manager. TARGET 2, alongside

  LIGOTTI, would interview prospective employment candidates.

         15.     LIGOTTI and his staff of nurse practitioners (“NPs”) and Physician’s Assistants

  (“PAs”), collectively the “Medical Staff,” purportedly provide medical treatment to patients both

  onsite at Whole Health and in some instances offsite at partner facilities. During office visits,




                                                    4
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 6 of 78



  Whole Health patients are often required to submit blood and urine specimens that are tested at

  Whole Health’s in-house laboratory, or at external laboratories located throughout the country.

          16.    LIGOTTI and his Medical Staff prescribed many opioid-addicted patients

  buprenorphine 1 in the form of Suboxone, Subutex, and Zubsolv. From in or around 2012 to in or

  around 2020, LIGOTTI prescribed more than 265,000 pills of buprenorphine to more than 2,800

  patients.

          17.    Services provided by Whole Health staff are billed to the patients’ insurance

  companies for reimbursements to be made to Whole Health. From on or about May 1, 2011 to on

  or about March 31, 2020, Whole Health submitted more than $235 million in claims to five private

  insurance companies and Medicare, and received over $30 million in payment.

          18.    In addition to billings submitted by Whole Health, between on or about January 1,

  2013 until on or about February 3, 2020, LIGOTTI authorized sober homes and addiction




  1
    Buprenorphine is a Drug Enforcement Administration (“DEA”) Schedule III opioid that has a
  strong potential for abuse. It is the only medication approved for the treatment of opioid abuse
  disorder that can be dispensed by a pharmacy and used at home. Buprenorphine can suppress
  withdrawal symptoms, decrease opioid cravings, and block the effects of other opioids. As detailed
  further herein in paragraphs 33-35, Suboxone and Zubsolv are commercial names for
  buprenorphine combined with naloxone, an opioid antagonist. Subutex is the commercial name
  for buprenorphine without naloxone. If a substance containing buprenorphine and naloxone is
  crushed and snorted or injected, the naloxone effect can block buprenorphine’s euphoric effects
  and potentially bring on opioid withdrawal symptoms. Because it lacks naloxone, Subutex is
  generally prescribed to pregnant women and individuals who are allergic to naloxone. While
  Suboxone, Zubsolv, and Subutex have been approved by the Food and Drug Administration
  (“FDA”) for clinical use in connection with treatment of opioid dependency, because
  buprenorphine is itself an addictive opioid and its side effects mirror those of other opioids, it can
  be misused, and safety precautions and clinical guidelines must be followed. Its use is heavily
  regulated at both federal and state levels. Clinicians are responsible for ensuring that medications
  like buprenorphine, with high potential for misuse, diversion, and abuse, are used with caution to
  ensure patients are taking them appropriately and not diverting them. A drug test that is positive
  for an opioid, such as morphine, and does not show signs that the patient is taking their prescribed
  buprenorphine, should prompt the healthcare provider to consider a change in the treatment plan,
  including ending the buprenorphine prescription, since the patient may be diverting the drug.


                                                    5
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 7 of 78



  treatment facilities he partnered with, often as their Medical Director, to bill insurance companies

  approximately an additional $66.9 million in claims, of which $17.5 million was paid.

         19.     Furthermore, LIGOTTI authorized excessive laboratory testing for patients from

  these sober homes and addiction treatment facilities, which resulted in approximately $379 million

  in additional submitted claims from on or about January 1, 2013 to on or about March 3, 2020, and

  approximately $73.6 million in payments to laboratories.

         20.     Adding these amounts together, the volume of claims that LIGOTTI and his

  conspirators submitted and caused to be submitted exceeds approximately $681 million billed and

  $121.9 million paid by Medicare and private insurance companies.

         21.     Insurance claims and payments are generally submitted to and paid by insurers via

  wire communications. A review of the billing and bank records shows this was in fact the case at

  Whole Health, and that LIGOTTI was aware of this.

         22.     As detailed more comprehensively later in this Affidavit, LIGOTTI has engaged in

  illegal conduct that includes a) quid pro quo referral relationship agreements with both indicted

  and unindicted co-conspirators, wherein LIGOTTI agreed to become a Medical Director at an

  addiction treatment facility or sober home, and authorized unnecessary and duplicative testing

  through standing orders for testing of addicted patients at these facilities, in exchange for a

  requirement that these facilities bring their patients to Whole Health, allowing LIGOTTI and

  Whole Health to bill medical treatment for their patients at his own clinic; b) insurance billing

  fraud, to include billing for services not rendered and billing for medically unnecessary services;

  and c) unlawfully dispensing and distributing controlled substances, specifically, buprenorphine.




                                                   6
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 8 of 78



                         Background on Drug and Alcohol Rehabilitation

         23.     In recent years, South Florida, particularly Palm Beach and Broward Counties, have

  become destinations for drug and alcohol addicts seeking assistance in becoming and remaining

  sober. Reports estimate treatment for substance abuse is Palm Beach County’s fourth largest

  industry, with revenues in excess of $1 billion per year. Substance abuse treatment is regulated

  under state and federal law, which describe a continuum of care including, from most intensive to

  least intensive, inpatient detox, partial hospitalization (“PHP”), intensive outpatient (“IOP”), and

  outpatient (“OP”). Persons undergoing treatment on an outpatient basis, whether in PHP, IOP, or

  OP, will elect to live in a “recovery residence,” also known as a “sober home” or “halfway house,”

  with other persons who are also in treatment and committed to a drug- and alcohol-free lifestyle.

  While these terms for the residences are commonly interchanged, they are referred to herein as

  “sober homes.”

         24.     Detox is meant for individuals who are still addicted to and using controlled

  substances and/or alcohol. Detox facilities are inpatient facilities where patients are assisted in

  dealing with the effects of withdrawal from the complete cessation of using drugs and/or alcohol.

  After successfully completing detox, patients receive treatment for their underlying addiction in

  the form of outpatient care, either through PHPs, IOPs, and OPs. PHP, IOP, and OP patients attend

  facilities on an ongoing basis where treatment is rendered, generally in the form of therapy

  sessions. The distinction between the three relates to the amount of therapy time on a daily or

  weekly basis, and patients generally transition from detox to PHP, then to IOP, and finally to OP

  as they overcome their addiction.

         25.     Medical and osteopathic doctors play an essential role in substance abuse treatment.

  Without a doctor, patients at the substance abuse treatment centers would not receive prescriptions




                                                   7
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 9 of 78



  for drugs, receive treatment, or have urine, blood, or other bodily fluid testing. Bodily fluid tests,

  which are prescribed by the doctors, are billed to health plans by the substance abuse treatment

  centers, as are patient evaluations performed by a physician.

         26.     Title 18, United States Code, Section 24(b), defines “health care benefit program”

  as “any public or private plan or contract, affecting commerce, under which any medical benefit,

  item or service is provided to any individual, and includes any individual or entity who is providing

  a medical benefit, item, or service for which payment may be made under the plan or contract.”

         27.     Private insurance companies, including Blue Cross Blue Shield (“BCBS”),

  Humana, Aetna, United HealthCare, Cigna, and others, offer health care coverage directly to

  consumers and through employers, including ERISA and non-ERISA plans. They also manage

  health care plans offered to federal employees. All of these health care plans (jointly referred to as

  “the health plans”) affect commerce and are “health care benefit programs” for purposes of 18

  U.S.C. § 24(b). The health plans cover medical and clinical treatment costs of rehabilitation in

  accordance with the terms of their policies and state and federal law, including requirements that

  testing and treatment be medically necessary, provided by properly licensed facilities, and

  provided in accordance with the terms of the health plans’ contracts, including the requirement to

  collect co-pays and deductibles.

         28.     Sober homes, conversely, typically do not provide medical care or clinical services

  to their residents, but operate solely as group residences where residents can live with a support

  network of others in recovery. Since sober homes are merely places to live, they generate income

  to cover expenses through the collection of weekly or monthly rent paid by their residents, just as

  with any other landlord-tenant relationship. Even though a sober home is supposed to be merely a

  place to live, in recent years, some sober homes have seized upon the opportunity to bill insurance




                                                    8
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 10 of 78



  companies and have entered into agreements with medical providers (such as LIGOTTI) who

  purport to offer primary care to residents. Those providers may also authorize testing to be

  conducted at the sober home, or billed by laboratories for such sober home patients.

         29.     The Florida Department of Children and Families (“DCF”) is responsible for

  licensure and oversight of addiction treatment facilities that provide Detox, PHP, IOP, and OP

  programs in the State of Florida. One of the requirements that DCF places on these facilities is that

  they have a medical director.

                        Federal Guidelines for Substance Abuse Treatment

         30.     The U.S. Department of Health and Human Services, Substance Abuse and Mental

  Health Services Administration, Center for Substance Abuse Treatment (“SAMHSA”), also

  promulgated guidelines for substance abuse treatment. Those guidelines referred to varying levels

  of treatment provided based on the severity of the addiction, including, for purposes of this

  Affidavit, Intensive Outpatient Programs (“IOP”).

         31.     The American Society of Addiction Medicine (“ASAM”) is a professional medical

  society representing over 6,000 physicians, clinicians and associated professionals in the field of

  addiction medicine. ASAM published the ASAM Criteria, which was a collection of objective

  guidelines that give clinicians a way to standardize treatment planning and where patients are

  placed in treatment, as well as how to provide continuing, integrated care and ongoing service

  planning, including for Detox, PHP, IOP, and OP treatment services.

         32.     According to both ASAM and SAMHSA’s guidelines, IOPs were formal substance

  abuse treatment programs that adhered to a set of formal guidelines. IOPs had to be overseen by a

  qualified professional. Clients had to receive a thorough evaluation to determine the stage and

  severity of their illness, including medical and mental disorders. Qualified medical personnel were




                                                   9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 11 of 78



  to assign clients to a formal treatment plan. The IOP was accountable for the treatment or referral

  of the client to additional services as necessary. The IOP was obligated to maintain contact with

  the client until recovery was completed. ASAM and SAMHSA’s guidelines recommended that

  IOPs provide at least nine hours of treatment per week, typically in three, 3-hour sessions. Clients

  at IOPs also were supposed to attend at least one 30-60 minute individual counseling session per

  week.

          33.    One form of treatment for substance abuse involves the use of a prescription

  controlled opioid, buprenorphine, in order to wean addicts off of illegal opioids, including heroin.

  Brand names of these medications include Suboxone and Zubsolv (which also contain naloxone)

  and Subutex. Only licensed physicians can prescribe these medications. Because drugs containing

  buprenorphine are Schedule III controlled substances, meaning that there is a strong potential for

  abuse, resulting in fatal and non-fatal overdoses, prescribing physicians also must have two

  registrations with the U.S. Drug Enforcement Administration (“DEA”). The first registration is the

  standard “DEA number,” required to prescribe any controlled substance. The second registration

  is a “DEA X-number,” which is granted to a limited number of physicians with valid “DEA

  numbers,” who have completed a training program on substance abuse treatment and have fulfilled

  other regulatory requirements.

          34.    In 2000, Congress passed the Drug Addiction Treatment Act (“DATA”), which

  amended the Controlled Substances Act to permit physicians to treat opioid addiction using

  schedules III-V, FDA-approved narcotic drug products without having to obtain a separate DEA

  registration as a narcotic treatment program. Those registered with the DEA as DATA-waived

  physicians could treat 30 or 100 patients at any one time. In 2016, Congress passed the

  Comprehensive Addiction and Recovery Act (“CARA”), which amended the Controlled




                                                  10
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 12 of 78



  Substances Act to permit nurse practitioners and physician assistants registered with the DEA to

  also treat opioid addiction based on state authority. In 2016, the Department of Health and Human

  Services published a Federal Register Notice which increased the patient limitation to 275 for

  physicians.

          35.    LIGOTTI was assigned DEA Registration Number BL8491134 on or about

  September 12, 2003. On or about September 20, 2006, LIGOTTI obtained his Practitioner-DW/30,

  a designation by the DEA that allowed LIGOTTI to treat up to 30 opioid addicted patients using

  schedules III-V FDA-approved narcotics, such as buprenorphine, without having to obtain a

  separate DEA registration as a narcotic treatment program. On or about November 12, 2013,

  LIGOTTI obtained his Practitioner-DW/100, allowing him to treat up to 100 opioid addicted

  patients with approved narcotics as described above, and on or about September 20, 2016, he

  obtained his Practitioner-DW/275, allowing him to treat up to 275 opioid addicted patients with

  approved narcotics. LIGOTTI’s Practitioner-DW/275 registration expires on or about March 31,

  2021.

                                 Payment for Substance Abuse Treatment

          36.    The Patient Protection and Affordable Care Act of 2010 (“ACA”), Pub. L. 111-

  148, and other federal laws expanded the availability of private insurance to pay for substance

  abuse treatment in several ways. First, the ACA allowed parents to maintain health insurance for

  their children through their own insurance policies until the children reached the age of 26. Second,

  federal law mandated that substance abuse treatment and other mental health treatment must be

  covered and reimbursed by insurance policies in the manner and at the same levels as other medical

  treatment. Third, the ACA required insurance companies to cover individuals regardless of prior

  existing conditions. Fourth, annual and lifetime caps on coverage were removed. Fifth, the ACA




                                                   11
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 13 of 78



  created insurance exchanges that allowed uninsured individuals to apply for and obtain coverage

  from private insurers. The combination of these provisions created insurance coverage for patients

  and substance abuse treatment that had previously been excluded from coverage.

         37.     These federal laws created access to coverage through a number of avenues,

  including health plans sponsored by private employers, federal health care benefits programs, and

  health plans offered directly by private insurance companies. Private insurance companies

  administer health plans sponsored by private employers and governmental employers. Health plans

  sponsored by private employers are governed by the Employee Retirement Income Security Act

  of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq., while those sponsored by governmental employers

  and certain others are exempted from ERISA’s jurisdiction.

         38.     The National Railroad Passenger Corporation, doing business as Amtrak

  (“Amtrak”) was a private, for profit, Government Corporation, that operated a nationwide system

  of passenger rail transportation. As part of its employee benefits package, Amtrak established

  employee health and welfare benefit plans to provide healthcare to their employees, including their

  spouses, domestic partners and dependent children (collectively, “dependents”).

         39.     The Federal Employees Health Benefits Program (“FEHBP”) provides federal

  health care benefits to federal employees and their dependents. The United States Office of

  Personnel Management (“OPM”) managed the FEHBP and contracted with various insurance

  companies to offer these benefits. FEHBP reimbursed the various insurance companies it

  contracted with for the money the insurance companies paid out for medical benefits, items and

  services for federal employees. BlueCross/BlueShield (“BCBS”) was one of the various insurance

  companies contracted by the Office of Personnel Management to offer medical benefits, items and

  services to federal employees under the FEHBP.




                                                  12
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 14 of 78



           40.   Both ERISA and non-ERISA health benefit plans were offered or administered by

  private insurance companies, including Blue Cross/Blue Shield, Aetna, Humana, Cigna Behavioral

  Health, Cigna Health & Life Insurance Company, United Behavioral Health, and United Health

  Group.

           41.   All of these health benefit plans were “health care benefit programs,” as defined in

  18 U.S.C. § 24(b), that is, public or private plans or contracts “affecting commerce, under which

  any medical benefit, item or service is provided to any individual.”

           42.   Under state and federal law, all of these health benefit plans were only responsible

  for claims for services that: (a) were “medically necessary,” (b) were provided by a properly

  licensed service provider, and (c) complied with the terms of the health care plan, including the

  obligation to pay co-insurance and deductibles.

           43.   Bodily fluid testing, which involves conducting tests on a patient’s urine, blood,

  and saliva, can be used to detect recent drug or alcohol abuse by a substance abuse treatment

  patient. Urine Analysis or urinalysis (“UA”) testing is used to detect recent drug or alcohol use.

           44.   Substance abuse treatment facilities conduct UA testing in order to determine

  whether a patient has been using any drugs or alcohol. A point of care (“POC”) cup can test for as

  many as 12 different types of drugs. The POC cup can cost less than $5 and provides an immediate

  result as to whether a sample is positive or negative. In addition to POC testing, drug screen

  analyzers and liquid chromatography-mass spectrometry (“LCMS”) are an enhanced type of UA

  testing conducted in laboratory settings. Single urine specimens that undergo drug screen analyzers

  and LCMS testing can be billed to insurance companies in excess of $5,000.

           45.   Insurance plans often provide guidance to service providers, including physicians,

  substance abuse treatment centers, and laboratories, on the type and frequency of testing that will




                                                    13
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 15 of 78



  be reimbursable. This guidance is based on policy statements from ASAM, publications by expert

  researchers in the area of substance abuse treatment, and policies of federal and state government

  agencies. For example, BCBS issued guidance on November 15, 2013, stating that, in certain

  circumstances, drug-screening tests could be used in connection with substance abuse treatment

  where a patient is suspected of drug misuse and there was a suspicion of continued substance

  abuse. Drug screening tests were not medically necessary, however, where simultaneous blood

  and urine testing was occurring or where testing was merely a routine part of a physician’s

  treatment protocol.

         46.     In 2014, BCBS provided more specific guidance, stating that, in an outpatient

  substance abuse treatment setting, weekly POC/screening tests could be medically necessary

  during the stabilization phase of treatment for a maximum of four weeks. Once patients reached

  the maintenance phase, such screening would be appropriate only once every 1-3 months, and such

  tests should be limited to 15 total during a 12-month period. More sophisticated definitive

  laboratory testing should be used only in specific situations, such as where an unexpected positive

  test was inadequately explained by the patient or there was a need for quantitative levels to

  compare with established benchmark, and should be limited to 12 tests in a 12-month period.

         47.     BCBS specified that urine drug testing did not meet the definition of medical

  necessity in the case of: (1) routine qualitative or quantitative urine drug testing (e.g., testing at

  every visit, without consideration for specific patient risk factors or without consideration for

  whether quantitative testing was required for clinical decision making); (2) more sophisticated

  definitive laboratory testing is used instead of or as a routine supplement to ordinary

  screening/POC testing; (3) simultaneous blood and urine specimen testing; and (4) testing for

  residential monitoring.




                                                   14
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 16 of 78



         48.      To bill insurance companies for UAs and other bodily fluid testing, substance abuse

  facilities often submit claims on Form CMS 1450, also known as the Health Insurance Claim Form

  (“HICF”), to the client’s respective insurance company. Before billing for the UAs, providers must

  first obtain a prescription from the patient’s medical doctor, who must deem the UA medically

  necessary. HICFs contain, among other information, the client’s name and biographical

  information, his or her insurance information, diagnosis, date and place of service, the standardized

  procedure codes, the number of units provided, the total dollar amount being charged and name

  and location of the billing company. The procedure code and the unit volume assist in determining

  the dollar amount at which the client’s insurance company will reimburse the provider. Completed

  HICFs can be printed and mailed to insurance companies or they can be submitted electronically.

  When the HICF is submitted, the provider certifies that the contents of the HICF are true, correct

  and complete.

                           The Defendant’s Involvement in Health Care Fraud

         49.      Numerous former patients, employees, and associates working with LIGOTTI have

  provided information to law enforcement regarding fraudulent activity being conducted by

  LIGOTTI, together with his staff at Whole Health and others. As outlined below, LIGOTTI (a)

  entered into quid pro quo agreements with both indicted and unindicted co-conspirators to provide

  “standing orders” for medically unnecessary tests at sober homes and addiction treatment facilities

  as their purported Medical Director, and in return these treatment facilities brought their patients

  to Whole Health, and LIGOTTI was allowed to bill for patients from these facilities for false and

  fraudulent treatments and testing at Whole Health; (b) engaged in wide ranging insurance billing

  fraud, including billing for services not rendered, and billing for medically unnecessary services;

  (c) billed for medically unnecessary UA and blood tests simply to generate revenue without




                                                   15
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 17 of 78



  utilizing the test results in patients’ treatment; (d) billed for therapy services that neither he nor his

  staff were qualified to provide, and which never occurred; and (e) unlawfully dispensed and

  distributed buprenorphine, a DEA Schedule III opioid that has a strong potential for abuse.

                                  LIGOTTI’s Quid Pro Quo Schemes

          50.     A “quid pro quo” scheme is a scheme in which one party does a favor in exchange

  for a return favor from another party. LIGOTTI employed a quid pro quo scheme whereby he

  would, as purported Medical Director, provide owners and operators of sober homes and addiction

  treatment centers with standing orders that authorized laboratory testing for patients at their

  facilities, without regard to medical necessity, in exchange for a nominal salary and a valuable in-

  kind benefit: access to a stable of insured addiction treatment patients from those sober homes and

  treatment centers. The addiction treatment center and sober home owners benefited by virtue of

  their ability to bill and get paid by private insurers for such tests authorized by LIGOTTI. The

  testing laboratories benefitted by being able to bill and get paid by private insurers for the

  medically unnecessary testing authorized by LIGOTTI as the purported Medical Director for these

  sober homes and treatment centers. LIGOTTI benefitted by being able to bill the patients’

  insurance companies for additional expensive, medically unnecessary tests, including UAs and

  blood tests.

          51.     In addition, the entire referral network made possible by LIGOTTI authorizing such

  false and fraudulent testing for these addiction treatment centers, sober homes, and testing

  laboratories by his signing of standing orders often facilitated kickback relationships between these

  parties and individual recruiters or brokers for these entities, as the sober home and treatment

  center owners (through these brokers) received kickbacks from the owners and operators of the

  laboratories in return for sending specimens their way for testing.




                                                     16
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 18 of 78



           52.      The primary money maker for LIGOTTI and Whole Health was a scheme that

  involved billing insurance companies for medical services and lab tests purportedly performed by

  Whole Health staff. He billed his patients’ insurance plans exorbitant amounts for excessive and

  medically unnecessary services that often included thousands of dollars for blood and urine tests,

  which could range from approximately $1,800 to more than $26,000, and approximately $350 for

  a single office visit. By way of example, for one patient’s single office visit on or around March

  24, 2015, Whole Health billed Aetna $25,900 in tests, with an additional $480 for purported

  therapy and $350 for an outpatient visit fee. Based on billing data that law enforcement has

  received and recent reports from patients, there is reason to believe that this pattern of excessive

  billing continues to this day.

           53.      LIGOTTI ensured a steady supply of insured patients at Whole Health by

  establishing agreements with sober home owners and addiction treatment facility owners

  (collectively referred to as “owners”) operating in South Florida. LIGOTTI incentivized these

  owners to steer insured patients to Whole Health in two primary ways. First, LIGOTTI greatly

  reduced or completely waived monthly medical director fees he charged to owners to act as their

  purported Medical Director. Second (which had the potential to be much more lucrative to the

  owners), he signed standing orders medically authorizing laboratories to conduct regular definitive

  drug testing for all patients at these owners’ sober homes or facilities.

           54.      According to several witnesses, including Cooperating Defendant 1 (“CD1”),

  Cooperating Defendant 4 (“CD4”), and Cooperating Defendant 5 (“CD5”), 2 as described below,




  2
   The various CDs (cooperating defendants) discussed herein are all cooperating in the hope of receiving a sentencing
  benefit, or, in the case of those cooperating defendants who have not yet been convicted, a favorable plea agreement
  or charging benefit. Information provided by the cooperating defendants has been independently corroborated by law
  enforcement, and thus there is reason to believe that the information provided by the cooperating defendants is truthful,
  credible, and reliable.


                                                            17
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 19 of 78



  LIGOTTI routinely created and provided standing orders for UAs to testing laboratories, sober

  homes, and addiction treatment centers. These facilities used these standing orders to order UAs

  from clinical laboratories under LIGOTTI’s authorization, which stated the tests were medically

  necessary, and then these clinical laboratories and/or these facilities billed private insurance

  companies for the tests. None of these tests could be billed to patients’ insurance companies

  without LIGOTTI’s authorization. Rather than selecting individual UA testing schedules based

  upon a patient’s drug use history, period of sobriety, or any other individualized evaluation,

  LIGOTTI simply signed these standing orders that authorized testing wholesale and without regard

  to medical necessity, and he did so in the same manner consistently for the vast majority of the

  patients purportedly under his care. Based on the patterns seen in this investigation, there is reason

  to believe that LIGOTTI often signed such standing orders without first seeing or evaluating the

  patients.

          55.    The standing orders signed by LIGOTTI, which were provided to the FBI by Whole

  Health pursuant to a subpoena for records, often included language affirming that the tests

  LIGOTTI authorized were medically necessary, that LIGOTTI understood that he would be

  provided the results for tests he ordered, and that he would review these test results as the

  authorizing physician. Patient files obtained from Whole Health show that LIGOTTI did in fact

  receive at least some of these laboratory test results.

          56.    For example, on or about August 8, 2016, LIGOTTI signed a standing order for

  Laboratory 9, which contained the attestation that he understood that “[e]ach laboratory test

  ordered must be appropriate and necessary for the patient’s personal set of clinical circumstances,”

  and that LIGOTTI would “review the laboratory test results.”




                                                    18
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 20 of 78



         57.     According to CD1, who pled guilty to conspiracy to commit health care fraud, in

  violation of 18 U.S.C. § 1349, and received a ten-year prison sentence, he/she and LIGOTTI had

  a “wink-wink” relationship. CD1 owned and operated a sober home and an addiction treatment

  facility. As part of the relationship, LIGOTTI would sign a standing order for CD1 and CD1 would

  send his/her patients to LIGOTTI’s office, where LIGOTTI would bill their insurance for

  additional testing and services. On one occasion, an insurance company accidentally mailed CD1

  an $8,000 or a $9,000 check for a patient’s blood test that was supposed to go to LIGOTTI. CD1

  did not witness LIGOTTI sign the standing order in person. However, he/she knew LIGOTTI

  signed it because if LIGOTTI had not, CD1 would never have sent his/her patients to LIGOTTI.

  CD1 described LIGOTTI’s business model as “giving away his prescription pad.”

         58.     A review of the insurance claims CD1’s sober home submitted to BCBS revealed

  approximately $2,453,400 billed for urine drug tests ordered by LIGOTTI from on or around April

  19, 2012 to on or around July 21, 2013. BCBS reimbursed CD1’s sober home approximately

  $647,456 for these tests. According to CD1, LIGOTTI could not see every patient and could not

  review every urine drug test result. LIGOTTI never spoke to CD1 about the patients’ urine drug

  test results. Based on my training and experience, and facts gathered during this investigation, CD1

  could never have received any money from BCBS for urine drug testing without LIGOTTI’s

  approval.

         59.     According to CD1, he/she was not initially paying LIGOTTI to act as the Medical

  Director of his/her treatment facility. However, at some point, LIGOTTI came to CD1 and said, “I

  can’t do this anymore unless you pay me.” CD1 explained that if there wasn’t a payment made to

  LIGOTTI to be Medical Director, their arrangement looked like “horse trading” and a kickback

  arrangement.




                                                  19
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 21 of 78



         60.     Cooperating Defendant 2 (“CD2”), who was arrested at the state level for patient

  brokering and who ultimately served federal prison time as a result of violating the conditions of

  his/her federal supervised release, operated three addiction treatment facilities and hired LIGOTTI

  to act as Medical Director at one of them. LIGOTTI offered to act as CD2’s Medical Director for

  $500 per month. As part of the agreement, however, LIGOTTI stipulated that LIGOTTI would

  keep the right to bill for blood testing of CD2’s patients.

         61.     LIGOTTI sent a nurse practitioner and a phlebotomist to CD2’s facility to see

  patients, to draw blood, and to prescribe medications such as Suboxone (a Schedule III controlled

  substance) and Klonopin (a brand name for clonazepam, a Schedule IV controlled substance). CD2

  did not bill insurance for any of the services provided by LIGOTTI’s staff. CD2 believed LIGOTTI

  was billing for these services, and that was the reason LIGOTTI only charged $500 per month to

  act as Medical Director.

         62.     At some point, LIGOTTI recommended that CD2 use Laboratory 1 to test the

  specimens of CD2’s patients. After this recommendation, CD2 began sending specimens to

  Laboratory 1. CD2 set up a shell company to receive kickback payments from laboratories for

  urine drug tests ordered by LIGOTTI. On or about June 21, 2016, LIGOTTI signed a “Protocol

  Set-Up” form, also known as a standing order, authorizing Laboratory 1 to test the specimens

  originating from CD2’s shell company. The “Protocol Set-Up” was provided to the FBI by

  LIGOTTI’s criminal defense attorney in response to a subpoena for records from Whole Health.

         63.     In addition to the “Protocol Set-Up” form described above, Whole Health turned

  over an additional 136 standing orders through which LIGOTTI authorized laboratory testing for

  numerous addiction treatment facilities and sober homes. Based on my experience working

  addiction treatment fraud and laboratory testing fraud cases, I know that these standing orders are




                                                   20
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 22 of 78



  incredibly valuable to sober home and addiction treatment facility owners. By signing these

  standing orders, LIGOTTI enabled the owners to routinely test their residents or patients for urine

  drug tests that could be billed to insurance companies in excess of $5,000 per test, without regard

  to medical necessity or the individual patients’ needs. Many of the owners had illegal kickback

  arrangements with the laboratories that could not have occurred without LIGOTTI’s medical

  authorization to conduct these tests. LIGOTTI understood that his signature on these standing

  orders ensured the owners would continue to steer their patients to Whole Health, allowing

  LIGOTTI a continuous stream of patients that he could bill for excessive and medically

  unnecessary services.

         64.     The laboratories utilized through these standing orders often included laboratories

  thousands of miles away and rural hospitals that did not have the capability to perform these tests

  adequately and in a timely fashion that would assist in guiding patient care.

                              Billing Fraud and Related Kickback Schemes

         65.     Health care fraud kickbacks are arrangements made between parties in which one

  party refers patients to another through services, goods, or medicines, and the receiving party

  receives remuneration for that referral. As described further below, LIGOTTI’s actions facilitated

  a web of kickbacks between owners and operators of laboratories, sober homes, and addiction

  treatment centers.

         66.     TARGET 1, LIGOTTI’s business partner and close friend, acted as a laboratory

  broker, also commonly referred to as a “lab rep,” for LIGOTTI. TARGET 1, who was interviewed

  by the FBI in March 2019, referred to himself as a “matchmaker” in that he would find owners

  and operators of urine drug testing laboratories and introduce them to LIGOTTI. TARGET 1 acted




                                                  21
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 23 of 78



  as a lab rep for four different laboratories used by LIGOTTI. These four laboratories will herein

  be referred to as Laboratories 2 through 5.

         67.     TARGET 1 admitted to the FBI that he was receiving payments from the

  laboratories he matched up with LIGOTTI. A review of TARGET 1’s bank records corroborated

  that his corporate Wells Fargo bank account received approximately $1,629,154 in deposits from

  Laboratories 2 through 5. From on or about December 4, 2015 to on or about February 15, 2017,

  Laboratory 2 paid TARGET 1 approximately $686,120; from on or about June 9, 2016 to on or

  about March 7, 2017, Laboratory 3 paid TARGET 1 approximately $718,284; from on or about

  April 7, 2017 to on or about June 19, 2017, Laboratory 4 paid TARGET 1 approximately $89,000;

  and from on or about April 16, 2017 to on or about January 23, 2018, Laboratory 5 paid TARGET

  1 approximately $135,750.

         68.     According to TARGET 1, LIGOTTI never asked what Laboratory 2 was paying

  TARGET 1. TARGET 1 recalled that he may have said to LIGOTTI something along the lines of,

  “Oh my god, I got a check for $10,000” but, according to TARGET 1, LIGOTTI would have

  responded by saying he preferred not to hear that. LIGOTTI would tell TARGET 1 he was happy

  for TARGET 1 and hoped he was wildly successful. LIGOTTI told TARGET 1 he did not need

  people thinking TARGET 1 was giving LIGOTTI anything. According to TARGET 1, LIGOTTI

  did not want it to even “sniff” as if the two were making money from the labs. LIGOTTI once told

  TARGET 1 that he should not rely solely on the lab income.

         69.     When interviewed, TARGET 1 agreed that the money he received from

  Laboratories 2 through 5 would not have happened without LIGOTTI’s signature on, and approval

  of, standing orders.




                                                 22
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 24 of 78



          70.      A further review of TARGET 1’s bank records shows that TARGET 1 took

  approximately $938,850 of the approximately $1,629,154 he received from Laboratories 2 through

  5 and invested that money into ARROW PASSAGE RECOVERY (“APR”). APR is a treatment

  center operating out of Massillon, Ohio, which is co-owned by TARGET 1, LIGOTTI, and

  LIGOTTI’s wife. When interviewed, TARGET 1 confirmed that he and LIGOTTI are 50/50

  owners of APR. Based on the foregoing, as well as my experience and training, there is reason to

  believe that LIGOTTI benefitted from the illegal laboratory kickbacks paid to TARGET 1 through

  TARGET 1’s $938,850 investment into APR. 3

          71.      CD1, who pled guilty to conspiracy to commit health care fraud, in violation of 18

  U.S.C. § 1349, and received a ten-year prison sentence (as described in paragraph 57), admitted

  that his/her sober home and addiction treatment center would offer patients free room and board

  and airline tickets to entice patients to come to his/her facilities. Once there, per CD 1, patients

  could be billed for UA testing thanks to LIGOTTI’s standing orders.

          72.      Cooperating Defendant 3 (“CD3”), who pled guilty to patient brokering at the state

  level and was sentenced to one year in prison, also acted as a laboratory broker for LIGOTTI. CD3

  was interviewed by the FBI in December 2019. He/she described TARGET 1 as a “lab rep” and

  “a competitor of mine.” CD3 would see TARGET 1 at Whole Health when CD3 was there to pick

  up urine and blood specimens. CD3 recalled that “there was a pile for him and a pile for me.” CD3

  estimated visiting Whole Health one to two times per week to pick up the specimen boxes.

          73.      CD3 had an arrangement with Laboratory 6 (“Laboratory 6”) where he/she would

  receive illegal kickbacks in exchange for the urine and blood of insured patients. Prior to accepting



  3
    During TARGET 1’s interview, TARGET 1 said he and LIGOTTI sat down with Law Firm 1, a healthcare law firm,
  to ask if they could go forward with the financial relationship at APR without getting in trouble. According to
  TARGET 1, the attorneys said yes, and gave their approval to TARGET 1 and LIGOTTI in writing.


                                                        23
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 25 of 78



  specimens from new accounts such as sober homes or treatment facilities, Laboratory 6 required

  that a doctor complete onboarding paperwork. When signing up a new account, CD3 would take

  the onboarding paperwork to LIGOTTI’s office for his signature and would later provide the

  completed paperwork to Laboratory 6. After this occurred, CD3’s new accounts could begin

  sending specimens to Laboratory 6. A review of Laboratory 6’s bank records show that Laboratory

  6 paid CD3 approximately $3,328,799. CD3 estimated that between 80 and 90% of the specimens

  he/she sent to Laboratory 6 were ordered by LIGOTTI.

         74.    CD3 believed LIGOTTI liked him/her because he/she brought LIGOTTI a lot of

  business. LIGOTTI never asked CD3 for money in exchange for the urine and blood he was

  providing to CD3; instead, LIGOTTI asked CD3 to “let people know what you think of me.” CD3

  would recommend LIGOTTI to sober home owners whose residents did not already have a medical

  doctor. LIGOTTI was aware of the patients CD3 was responsible for referring to Whole Health

  because Whole Health’s patient intake forms listed the name of each patient’s sober home, and

  LIGOTTI knew which sober homes had been referred by CD3. Additionally, the onboarding

  paperwork from Laboratory 6 that LIGOTTI signed listed CD3’s name on it.

         75.    LIGOTTI had the capability to complete blood and urine tests in-house at Whole

  Health. CD3 knew that LIGOTTI was out-of-network with insurance companies, and believed

  LIGOTTI offered up these otherwise billable specimens to CD3 and to TARGET 1 for two

  reasons: first, because LIGOTTI knew insurance companies would not reimburse Whole Health

  for the specimens of certain insured patients, so he gave them to CD3, whose laboratory

  (Laboratory 6) had better insurance contracts that would likely be reimbursed; and second,

  LIGOTTI wanted to “incentivize” CD3 and TARGET 1 to keep sending new patients to Whole

  Health. CD3 referred to this practice as LIGOTTI “keeping some meat on the bone.”




                                                24
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 26 of 78



         76.    CD3 confirmed that Laboratory 6 would not have paid him/her any of the

  $3,328,799 were it not for LIGOTTI. CD3 said that if LIGOTTI had not signed off on the lab tests

  he/she would have tried to have found another doctor.

         77.    CD4, who was charged with patient brokering at the state level and has not yet been

  convicted or sentenced, was another laboratory broker who worked with LIGOTTI. CD4 was

  interviewed by the FBI in June 2020. CD4 worked as a broker for Laboratory 7 (“Laboratory 7”).

  CD4 estimated he/she had a minimum of 12 accounts with LIGOTTI, and during the summer and

  fall of 2016, LIGOTTI was the provider on every sober home account CD4 had.

         78.    CD4 estimated meeting in person with LIGOTTI five times. During one meeting,

  LIGOTTI told CD4 he had an “informal agreement” wherein the treatment center would send

  LIGOTTI their blood and LIGOTTI would serve as their Medical Director at a low fee.

         79.    CD4 also had frequent interactions with TARGET 2. CD4 would drop off “sign

  up” forms from his/her lab for LIGOTTI to sign. CD4 met with TARGET 2 two to three times at

  first before meeting with LIGOTTI, with each meeting being tied to a new account. Once CD4

  had more of a presence, LIGOTTI invited CD4 back to his office for a meeting. TARGET 2 would

  sign LIGOTTI’s name on laboratory requisition forms, which CD4 questioned. When CD4 asked

  TARGET 2, “Are you sure you can do that?” TARGET 2 told CD4 that “it’s fine, it’s the same

  thing as a signature stamp.” CD4 never saw LIGOTTI sign anything. The laboratory requisition

  forms were given and left with TARGET 2, and CD4 would return and get them later. CD4 saw

  TARGET 2 sign the forms on one occasion, and TARGET 2 signed about 15 of them.

         80.    CD4 described the process related to his/her sober home accounts and LIGOTTI as

  follows: CD4 promised money to a sober home owner who had patient urine but did not yet have

  a laboratory or an approving physician. CD4 would go to LIGOTTI and have him sign Laboratory




                                                25
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 27 of 78



  7’s standing order. Laboratory 7 would then send supplies to the sober home to facilitate urine

  collection. Once collected, urine would be sent from the sober home to Laboratory 7 for testing.

  After the test, Laboratory 7 would bill the respective patient’s insurance company, and the

  insurance company would ultimately reimburse Laboratory 7. Laboratory 7 billed insurance

  companies approximately $5,500 per test three times per week. After receiving reimbursement,

  Laboratory 7 would then pay CD4 via wire, which was usually between $200-300 per specimen.

  CD4 would then pay the sober home owners $150-200 per specimen. CD4 paid “bogus” account

  reps, meaning friends or relatives of the sober home owner, or he would pay the sober home owner

  directly.

          81.    According to CD4, sober home owners would always take their patients to

  LIGOTTI. CD4 would only pay the sober home owners if they sent their patients to LIGOTTI.

          82.    Laboratory 7’s test results were sent into an electronic portal. CD4 knew LIGOTTI

  never reviewed these test results because LIGOTTI’s office never asked for login information to

  access the provider portal.

                                LIGOTTI’s Additional Billing Fraud Schemes

          83.    Health care billing fraud schemes often involve billing for services not rendered,

  billing for medically unnecessary tests, or “upcoding,” which involve billing for a higher and more

  expensive standard of care than was actually rendered. LIGOTTI’s billing fraud included billing

  for excessive and duplicative testing as well as billing for services not rendered by LIGOTTI.

          84.    LIGOTTI liberally signed standing orders for laboratory brokers and sober home

  owners, authorizing medically unnecessary tests, as an incentive to ensure they supplied a steady

  stream of insured patients to Whole Health (as described above in paragraphs 50-80). Additionally,

  once at Whole Health, LIGOTTI billed the patients’ insurance plans exorbitant amounts for




                                                  26
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 28 of 78



  excessive and medically unnecessary services. Based on billing data that law enforcement has

  received and recent reports from patients, there is reason to believe that this pattern of excessive

  billing continues to this day.

         85.     For example, an analysis of private insurers billing records for Whole Health has

  revealed that LIGOTTI billed a Blue Cross Blue Shield Patient (T.M.) more than $485,000 for

  services from on or about August 1, 2013 through on or about July 1, 2019; a BCBS patient (K.P.)

  more than $707,000 from on or about January 1, 2013 through November 30, 2016; an Aetna

  patient (O.B.) over $591,000 from on or about May 23, 2014 through on or about April 5, 2018;

  and an Aetna and Cigna patient (J.S.) more than $840,000 from on or about November 26, 2013

  through on or about February 27, 2020.

           BCBS and United Healthcare Identified LIGOTTI Billing Fraud Schemes

         86.     LIGOTTI has been under investigation and pre-payment review by at least two

  private insurance companies since at least 2014. Specifically, United Healthcare (“UHC”) flagged

  LIGOTTI for pre-payment review beginning on or around January 2014, and all of Whole Health

  has been under review since in or around February 2017 for all billing codes. Blue Cross Blue

  Shield has also placed LIGOTTI and Whole Health under pre-payment review since on or before

  January 13, 2017.

         87.     Additionally, LIGOTTI and Whole Health filed a civil suit in 2016 alleging that

  UHC withheld payments in violation of ERISA. Ligotti v. United Healthcare Servs., Inc., No. 16-

  60558-cv-RKA (S.D. Fla. Mar. 17, 2016). In LIGOTTI’s Complaint, which has been amended

  three times, he admits knowledge of UHC’s Special Investigation Unit (“SIU”) flagging his

  account as early as January 2014, and that the investigations related to misrepresentations and

  being involved in “quid pro quo” schemes. Indeed, LIGOTTI’s Third Amended Complaint in the




                                                  27
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 29 of 78



  UHC matter states that UHC attempted to “improperly condition payment” of LIGOTTI’s claims

  on his agreement to assist in UHC’s investigations against treatment facilities and sober living

  homes that were also engaging in fraudulent billing.

          88.     LIGOTTI continued his practice of “misrepresenting his services” (billing fraud)

  and engaging in quid pro quo schemes with treatment facilities and sober home well after he was

  made aware by private insurers that those practices were not acceptable.

                      Patients of Whole Health Who Identified Billing Fraud Schemes

          89.     LIGOTTI billed the BCBS insurance policy of Confidential Witness 1 (“CW1”)

  approximately $485,365 and received approximately $151,745 for services provided between on

  or about August 1, 2013 and on or about July 1, 2019. CW1, who last saw LIGOTTI as recently

  as in or around July 2020, first learned of LIGOTTI in or around 2013 while living in a sober home

  in Fort Lauderdale. The residents of the sober home were all required by the sober home owner to

  get into a van and drive to Delray Beach to see LIGOTTI. CW1 thought this was unusual given

  that LIGOTTI’s office was an hour away.

          90.     In or around October 2018, CW1 was living at a different sober home in Boynton

  Beach. While there, he/she attended Treatment Facility 1. Treatment Facility 1 required all their

  patients to go to LIGOTTI’s office and transported them to LIGOTTI’s office once a week in a

  van. CW1 did not know why the treatment facility required the patients to go see LIGOTTI, and

  he/she heard one patient in LIGOTTI’s office saying, “I don’t know why I am here.” CW1

  described his/her trips to LIGOTTI’s office in the van as being “miserable.” He/she estimated

  spending two hours at the office during these trips because he/she had to wait for all the patients

  to finish their visits before the van left.




                                                  28
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 30 of 78



         91.     Treatment Facility 1 conducted urine drug tests two to three days per week.

  Additionally, LIGOTTI’s office conducted a urine drug test for each patient who visited his office.

  CW1 would have thought Treatment Facility 1 and LIGOTTI would have shared the drug test

  results with each other, but CW1 saw no evidence that LIGOTTI’s staff was aware of the results

  of the tests she took at Treatment Facility 1 and vice versa.

         92.     Upon entering Whole Health for a visit CW1 signed in and went into a bathroom

  to collect a urine sample, which was required. Prior to going into the bathroom, a “buff” security

  guard gave him/her an empty cup and required him/her to place his/her belongings into a lockbox.

  CW1 then went into the bathroom, and provided the sample, unsupervised. No one from

  LIGOTTI’s office ever went over CW1’s urine or blood test results with him/her, except for a

  couple occasions when he/she tested positive for drugs. For a period of time, he/she was actively

  using drugs while attending LIGOTTI’s office. During this time, he/she remembered a LIGOTTI

  staff-member told him/her he/she tested positive for cocaine or morphine. Regardless, CW1 still

  left the office with a prescription for buprenorphine. According to CW1, this showed that the test

  results did not matter.

         93.     CW1 indicated that he/she harbored suspicions about LIGOTTI because LIGOTTI

  and his staff always pressured him/her into providing blood samples. Regardless, he/she continued

  to see LIGOTTI as recently as in or around July 2020 to obtain refills on his/her prescriptions for

  Zubsolv, a buprenorphine product. According to CW1, LIGOTTI’s office took CW1’s blood

  whenever they wanted. CW1 would argue and say, “I don’t know why my blood is being taken. It

  has already been taken.” LIGOTTI’s staff would tell CW1 that he/she had to continue to provide

  it because the tests were “routine.” CW1 tried to talk LIGOTTI’s office out of taking his/her blood,




                                                   29
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 31 of 78



  but they have pushed back and told him/her it was routine. After visits to LIGOTTI’s office, CW1

  would tell his/her dad, “They took my blood again today.”

         94.     Although CW1 only visited LIGOTTI’s office to receive refills on his/her

  prescriptions, he/she felt LIGOTTI used his/her medical history simply to justify doing additional

  tests on him/her. LIGOTTI’s staff talked him/her into having an ultrasound, even though he/she

  kept telling them he/she had already had an ultrasound done by his/her OBGYN. CW1 allowed

  LIGOTTI’s office to do the ultrasound “just to get them to shut up.”

         95.     Even though CW1 never underwent therapy sessions while at LIGOTTI’s office,

  Whole Health billed his/her insurance for 30-minute therapy sessions that purportedly occurred

  during 18 different office visits between on or about May 18, 2016 and on or about September 20,

  2017. The billed amount on these claims totaled approximately $3,300, and BCBS reimbursed

  Whole Health approximately $2,340.

         96.     A review of Whole Health’s BCBS claims data showed that LIGOTTI billed

  CW1’s insurance approximately $485,665, and was reimbursed approximately $151,745. Claims

  were submitted for blood and urine tests for over $419,000 between on or about August 1, 2013

  and on or about July 1, 2019.

         97.     LIGOTTI billed the BCBS insurance policy of Confidential Witness 2 (“CW2”)

  approximately $223,010 and received approximately $2,616 for services provided between on or

  about June 10, 2014 and on or about December 19, 2018. Similar to CW1, Whole Health billed

  CW2’s insurance for 30-minute therapy sessions that, according to CW2, CW2 never received.

  Although insurance claims submitted by Whole Health indicated to BCBS that CW2 was

  diagnosed with hallucinogen dependence, generalized anxiety disorder, and myalgia, CW2 never

  had any of these diagnoses. CW2 only saw LIGOTTI to obtain Suboxone refills. He/she had urine




                                                 30
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 32 of 78



  drawn regularly but LIGOTTI never reviewed the results with him/her, except for possibly during

  his/her first visit. After one visit when CW2 had his/her blood drawn, he/she received an

  “outrageous bill” in the mail from an unknown laboratory. CW2 and his/her mother went to

  LIGOTTI’s office to complain and afterward never again heard from the laboratory again.

         98.     Confidential Witness 3 (“CW3”), who was interviewed by the FBI in September

  2016, attended LIGOTTI’s office as a patient approximately once per month, but sometimes more

  frequently. While there, LIGOTTI drew blood on two or three occasions, but CW3 indicated there

  was more blood work billed to his/her insurance than was actually done. LIGOTTI would look

  patients “up and down” and look for something wrong. CW3 felt like LIGOTTI was trying to find

  something to bill and that the treatments were not medically necessary. CW3 would provide urine

  samples at LIGOTTI’s office, which he/she thought was odd because he/she was also providing

  his/her urine at Treatment Facility 2 (“TM2”) three to four times per week.

                   Employees of Whole Health Who Identified Billing Fraud Schemes

         99.     In addition to LIGOTTI’s patients identifying fraudulent billing practices occurring

  at LIGOTTI’s office, former employees identified similar conduct as well.

         100.    Confidential Witness 4 (“CW4”), who was interviewed by the FBI in January 2017,

  worked at Whole Health as a nurse practitioner (“NP”) from in or around July 2016 to in or around

  November 2016.

         101.    CW4 typically saw 25 to 40 patients per day at Whole Health, while the practice

  saw more than 100 patients per day. According to CW4, LIGOTTI was adamant that every patient

  submit urine during every visit. CW4 further stated that LIGOTTI would get angry with employees

  who forgot to collect urine and yelled at them to fill cups with toilet water if they had to. The cups

  that patients urinated into were unmarked and not monitored. One of LIGOTTI’s lab employees




                                                   31
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 33 of 78



  would not label the specimens, which led to specimens whose originator could not be determined.

  Before October 2016, all drug screens were signed off by LIGOTTI. However, sometime after

  October 2016, LIGOTTI started putting other nurse practitioners’ names on the drug screens.

         102.   According to CW4, TARGET 2 asked CW4 for his/her NPI number because

  TARGET 2 wanted to put CW4’s name on urine drug screens. CW4 had knowledge that his/her

  signature was forged for some urine drug screens. In October 2016, TARGET 2 asked CW4 to

  write prescriptions for drugs that patients did not need. TARGET 2 demanded that patients get

  prescriptions even though they had not been seen by a medical professional.

         103.   CW4 further stated that LIGOTTI sent some specimens to external laboratories and

  used a color-system to organize which specimens went to which labs. For example, specimens

  highlighted in yellow were designated for one lab, specimens highlighted in pink were designated

  for the wife of CD3’s lab, specimens highlighted in another color were designated for Laboratory

  8 (“Laboratory 8”), and specimens tested in-house were highlighted in a yet another color.

  LIGOTTI told CW4 he/she needed to figure which laboratories to send patients’ blood to, a

  decision that was based on insurance reimbursements.

         104.   CW4 also indicated that LIGOTTI had a series of panels that LIGOTTI used to test

  patients’ blood called the “recovery panel.” The recovery panel was run on patients when they

  started, then every three months or if the patient relapsed. Compensation for blood tests done by

  Whole Health could range between approximately $19,000 and approximately $26,000 per patient.

         105.   Confidential Witness 5 (“CW5”), who was interviewed by the FBI in June 2017,

  worked at Whole Health as a nurse practitioner (“NP”) from in or around May 2016 to in or around

  December 2016. Similar to CW4, CW5 stated LIGOTTI pressured CW5 to get urine samples from

  patients. The requirement for a urine sample did not matter what the person was seeing the doctor




                                                 32
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 34 of 78



  for. According to CW5, LIGOTTI said, “even if you have to scoop urine out of the toilet, you have

  to do it.” CW5 was also pushed to get blood from patients, which he/she believed was unnecessary

  if blood had already been taken.

         106.    CW5 learned that at some point, LIGOTTI began putting his/her name and the

  name of two other Whole Health NPs on laboratory documents. CW5 also learned that his/her

  name was being forged on laboratory requisition forms, which CW5 understood was done at

  LIGOTTI’s direction.

         107.    The NPs at Whole Health were not allowed to see the patient charts after LIGOTTI

  saw them. CW5 was aware that LIGOTTI “checked off” a diagnosis code in a chart of a patient he

  did not see, a practice CW5 described as “upcoding.” CW5 saw the chart and what LIGOTTI had

  done and challenged him, but LIGOTTI gave him/her a nonsensical answer.

         108.    Confidential Witness 6 (“CW6”), who was interviewed by the FBI in January 2020,

  worked at Whole Health as a nurse practitioner from the late summer of 2015 to the spring of 2016.

         109.    He/she described Whole Health as being busy and he/she estimated seeing between

  30 and 45 patients each day. He/she saw addiction treatment patients who were there to be

  medically cleared before they could begin addiction treatment at an offsite treatment center. These

  patients were brought into LIGOTTI’s office every day in “druggy buggies,” which were 15-

  passenger vans that contained anywhere from 10 to 15 addiction treatment patients. TARGET 2

  pushed the staff to see more patients and used to ask them if they knew of any treatment facilities

  that needed LIGOTTI’s office to see them.

         110.    CW6 felt that most of the treatment centers that bought patients to LIGOTTI’s

  office were “crooked.” The centers popped up quickly and went out of business shortly thereafter;

  and the owners were often drug dealers. Patients at LIGOTTI’s office have talked to CW6 about




                                                  33
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 35 of 78



  getting drugs from the treatment facilities they attended. When reviewing patients’ urine drug test

  results, he/she found patients who tested positive for illicit drugs. When he/she told LIGOTTI

  about these conversations, and about the patients who tested “dirty,” LIGOTTI told CW6, “We

  don’t get involved with those facilities and what they do.”

         111.    CW6 observed LIGOTTI and TARGET 2 having closed-door meetings with

  “strange people” a couple of days per week. These individuals were not patients, but CW6 could

  tell they were in recovery. CW6 believed that most of them were owners of detox facilities, IOPs,

  and PHPs. The meetings usually lasted between 30 and 40 minutes, and when they were finished,

  LIGOTTI, TARGET 2, and whoever else they were meeting left appearing happy.

         112.    CW6 never observed patients receiving 30-minute psychotherapy sessions at

  LIGOTTI’s office; there were no psychologists or counselors onsite.

         113.    Confidential Witness 7 (“CW7”), who was interviewed by the FBI in February

  2020, worked at Whole Health as a medical technologist full-time in Whole Health’s laboratory.

  He/she was at Whole Health from 2015 to late 2017 or early 2018.

         114.    Whole Health’s clientele was primarily made up of drug rehab patients. Whole

  Health performed lab analyses on urine and blood specimens, and according to CW7, there were

  a lot of urine and blood tests conducted. Every Whole Health patient provided a urine or blood

  sample if Whole Health thought it was necessary. No one from Whole Health monitored the

  patients while they were providing urines samples.

         115.    CW7 was very familiar with what a normal urine sample should look like. He/she

  could tell from a visual analysis if the urine was fake. If the urine was believed to be fake, CW7

  would advise LIGOTTI. Sometimes LIGOTTI would make the patient provide another sample,

  and other times he would tell CW 7 to just run the test anyway. On one occasion, a patient was




                                                  34
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 36 of 78



  supposed to provide a urine sample and provided two cups in which the urine inside clearly looked

  different. The same patient name was written on both cups but, according to CW7, the urine did

  not appear to be from the same patient. CW7 told LIGOTTI about the incident and LIGOTTI

  instructed CW7 to run the test anyway.

         116.    Similar to urine drug tests, blood tests were run in-house at Whole Health. The

  blood tests primarily tested for diseases, not drug abuse. The full recovery blood panel was a very

  detailed test that LIGOTTI wanted run on drug addiction patients every three months. CW7 felt

  the blood test was run redundantly. CW7 and another employee who worked in the Whole Health

  laboratory would complain to each other about running the same tests so often for the patients.

  They would say, “We just did this,” and ask if they needed to test it again. CW7 would sometimes

  ask herself if it was really necessary to test this extensively every three months, but also understood

  this clientele group would lie to physicians. On occasion, the tests were ordered more frequently

  than every three months. In these instances, CW7 would sometimes ask LIGOTTI, “Hey we just

  did this, how much more will this test do for you?”

         117.    CW7 remembered several instances of “bad urine” and “bad blood” draws being

  produced. Bad blood draws would occur due to a drug abuser being “hemolyzed.” This occurred

  when a drug abuser could only produce small amounts of blood that were insufficient to perform

  the test. CW7 saw several blood draws that were inadequate and unable to be tested. He/she would

  tell the physician’s assistant or LIGOTTI that these were bad specimens, but Whole Health staff

  and LIGOTTI would say to just run the test. This happened every once in a while. LIGOTTI and

  one of his PAs would push back on the issue of bad blood draws. They wanted the test run even

  when CW7 said the test would not provide any analysis or any benefit to the patient.




                                                    35
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 37 of 78



         118.    CW7 knew some of the tests should not have been run. He/she began writing in the

  notes section of the Whole Health’s computer system, known as the LIM system, “per DR.

  LIGOTTI” on the tests he/she and the other laboratory employee felt were not a necessity or a bad

  specimen. Traditionally, CW7 never put notes on the tests. If a test had a note made by CW7, this

  meant the test was run against his/her advice.

         119.    CD5, who was interviewed by the FBI as recently as July 2020, worked at Whole

  Health as an NP from in or around May 2016 to in or around May 2017. CD5 expects to be charged

  with federal health care fraud conspiracy charges (18 U.S.C. § 1349) related to his/her conduct

  with LIGOTTI in the near future, and is cooperating in hopes of a favorable plea agreement or

  charging benefit.

         120.    In addition to working as an NP for LIGOTTI, CD5 would find addiction treatment

  facilities as new business for LIGOTTI. At LIGOTTI’s direction, CD5 would present the facilities

  with three options for hiring LIGOTTI as a purported Medical Director: (1) the facility would pay

  $4,000, with $2,000 of that going to CD5 and the other $2,000 going to a psychiatrist hired by

  CD5 to be the Medical Director; (2) CD5 would find a psychiatrist to be a Medical Director for

  $2,000, but CD5 would see the patients and LIGOTTI would bill for the patient visits. There would

  be a paper chart for the patient at LIGOTTI’s office and LIGOTTI would send a medical assistant

  or phlebotomist to the facility; or (3) the facility would pay $500 per month and LIGOTTI would

  be the Medical Director. CD5 was in several meetings where he/she was told LIGOTTI did not

  actually bill the facility the $500/month, per their agreement.

         121.    CD5 found the fact that LIGOTTI was purportedly Medical Director of facilities

  that did not pay him to be a problem. CD5 explained that the benefits for LIGOTTI being the

  Medical Director, without any payment from the facility, were: (1) he could bill all those patient




                                                   36
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 38 of 78



  visits, (2) he had a high-complexity, physician-owned lab (“POL”) in his office, which he used to

  run $17,000 blood tests on those patients, (3) he could run urine tests on those patients, and (4) he

  could run genetic tests on those patients.

          122.    LIGOTTI told CD5 that he would bill for a certain type of lab, then would keep

  raising the price until he got the maximum an insurance company would pay, then that is what the

  price for the lab tests would be set at.

          123.    CD 5 explained that the sober homes would bring patients every month to LIGOTTI

  and he would do the lab testing of patients at his own laboratory. The sober homes patients also

  had lab testing done at the sober homes per LIGOTTI’s standing orders.

          124.    During CD5’s employment with LIGOTTI, NPs were unable to prescribe

  Suboxone. Some nurse practitioners at Whole Health would just call in prescriptions under

  LIGOTTI’s DEA license number, or just called TARGET 2 directly to fill the prescription. This

  was happening without LIGOTTI ever seeing the patient. CD5 described TARGET 2 as the “pivot

  point” for everything that happened in the office. According to CD5, CD5 had the impression that

  TARGET 2 knew everything that happened in the office.

          125.    CD5 never observed any therapy sessions being completed inside of Whole Health,

  and did not know of any therapists working there.

          126.    CD5 also observed a different standard of panels being completed for

  “scholarshipped” or uninsured patients. 4 LIGOTTI’s office would either not complete blood tests,




  4
    “Scholarshipping” is a term I am familiar with based on my training and experience, which is used by
  sober home owners and patients to describe individuals who lack health insurance but are nonetheless
  granted a place to stay in a sober home, and whose treatment is paid for by the facility, based upon their
  affiliation with insured individuals, such as romantic partners who are also receiving treatment or living at
  the facility, or patient recruiters.


                                                       37
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 39 of 78



  or test a different panel for uninsured patients to reduce the cost in lab work. If LIGOTTI’s office

  saw the same patient, one was insured and one was not, different panels would be run.

         127.    The evidence provided both by Whole Health patients and Whole Health employees

  shows that LIGOTTI’s primary concern was obtaining blood and urine from insured patients.

  Evidence gathered suggests that LIGOTTI did not collect these specimens so he could utilize the

  results to guide patient care; he collected these specimens to make money from insurance

  companies. LIGOTTI’s intent to defraud is demonstrated by his instructions to scoop water out of

  the toilet; or to run urine and blood tests when his staff indicated the results would be worthless

  because the specimen-provider could not be identified, or because the patient was hemolyzed.

  Based on my experience, I know that billing fraud schemes alone generally do not harm the

  patients whose insurance plans who are defrauded. However, LIGOTTI was defrauding an

  extremely vulnerable patient population already prone to frequent overdoses that can result in

  death, and he was providing a captive audience of addicted patients with buprenorphine

  prescriptions to ensure their continued return.

                                         LIGOTTI’s Letter to DCF

         128.    On or about September 13, 2013, LIGOTTI drafted a letter to DCF in which he

  stated in part, “I was astonished and outraged to learn that my name and license may be currently

  used in an unauthorized fashion by entities involved in the treatment of patients/clients in recovery

  for drug and alcohol dependence.” Despite the substance of the letter, in the nearly seven years

  since LIGOTTI drafted it, he continued to authorize addiction treatment centers and sober homes

  to order medically unnecessary urine drug tests through the laboratories, as described above. Thus,

  there is reason to believe LIGOTTI sent this letter to DCF as a manufactured defense, which




                                                    38
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 40 of 78



  LIGOTTI could point to at a later time as evidence showing he did not know that treatment

  facilities were using his name and license to order costly urine drug tests.

                                  LIGOTTI’s Unlawful Drug Distribution

         129.    Although LIGOTTI was only authorized by the DEA to treat 100 patients with

  buprenorphine from on or about November 12, 2013 to on or about September 20, 2016 (as

  previously explained in paragraph 35) he exceeded this amount for 16 consecutive months

  beginning in or around May 2015. In or around August 2016, his violation of the DEA regulations

  peaked when he prescribed buprenorphine to 287 unique patients; nearly tripling his allowed

  number of monthly patients, which was 100.

         130.    According to numerous patients interviewed by law enforcement officers assigned

  to this investigation, Whole Health prescribed buprenorphine to patients regardless of their drug

  test results. Based on my training and experience, as well as consultation with Dr. Clark, an expert

  on addiction treatment medicine (described further in paragraph 134), Whole Health’s failure to

  review or factor these drug test results in prescribing buprenorphine was a dangerous practice,

  especially given the potentially deadly combination of mixing buprenorphine with

  benzodiazepines (i.e. Xanax, Valium, and Ativan, all Schedule IV controlled substances).

  Furthermore, CW1 told the FBI that he/she obtained buprenorphine from LIGOTTI’s office as

  recently as July 13, 2020.

         131.    LIGOTTI exceeded his 100-patient-limit, and prescribed buprenorphine to drug-

  addicted individuals whose drug test results would have shown that more buprenorphine was likely

  to harm them. An analysis of LIGOTTI’s prescriptions revealed that 12 patients died while having

  an active buprenorphine prescription from LIGOTTI. While I do not contend that all of these

  patients died as a direct result of LIGOTTI’s last prescription, the search warrant requested herein




                                                   39
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 41 of 78



  seeks to obtain Whole Health patient files for individuals who died under LIGOTTI’s care, which

  will allow further investigation into LIGOTTI’s actions, or inaction, leading up to their deaths, and

  are likely to contain evidence of crimes including, but not limited to, health care fraud.

           132.    Certain patients interviewed by the FBI had knowledge of, or in some cases

  participated in, diverting the buprenorphine prescribed by LIGOTTI. Buprenorphine has a street

  value and is a Schedule III opioid because of its potential for abuse. A review of LIGOTTI’s

  prescription drug monitoring program (“PDMP”) data 5 showed that over 400 patients received

  prescriptions for buprenorphine from LIGOTTI filled their prescription at least three days before

  their prior prescription was set to have run out.

           133.    According to addiction treatment experts, medications like buprenorphine which

  have misuse, diversion, and addiction potential should be used with caution in people who have

  addictive disease. When these medications are prescribed for people with addiction, it is standard

  of care to perform diversion control protocols, including drug testing, pill counts, and checking

  state PDMPs. It runs counter to that standard of care to provide patients with more medication

  prior to their prior prescription running out, as LIGOTTI did.

                       Expert Consultant Findings on Billing and Other Fraud Schemes

           134.    The law enforcement team investigating this matter consulted with an expert in

  addiction treatment, Dr. Kelly J. Clark. Dr. Clark is a licensed Medical Doctor (M.D.) in Florida

  (and in ten other states), and also has a Master’s in Business Administration (M.B.A.). She has

  over 20 years of experience in the addiction treatment field; is board-certified in addiction

  medicine and psychiatry; is a distinguished fellow of the American Psychiatric Association and



  5
   A PDMP is an electronic database that tracks controlled substance prescriptions in a state. PDMPs can provide health
  authorities and prescribers up to date information about controlled substance prescription patterns and patient
  behaviors.


                                                           40
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 42 of 78



  the American Society of Addiction Medicine; has been a Chief Medical Officer for two multi-state

  addiction treatment companies; and worked on various national guidelines establishing the

  standards of care for addiction treatment and testing. Since April 2019, Dr. Clark has served as the

  Immediate Past President of the American Society of Addiction Medicine (and was a former

  President), and remains on its Board.

         135.    Dr. Clark recently provided expert testimony at trial in the Southern District of

  Florida in two cases regarding allegations of addiction treatment fraud, one of which was against

  a physician (United States v. Abovyan, Case No. 18-80122-CR-MIDDLEBROOKS (physician

  defendant); United States v. Ahmed, Case No. 19-60200-CR-COHN/MORENO) (owner and

  executive of sober homes and addiction treatment facility). Dr. Clark has been retained as an expert

  in other addiction treatment fraud cases, and was admitted as an expert witness after a Daubert

  hearing before this Court on June 26, 2019 (United States v. Snyder, et al., Case No. 18-80124-

  CR-ROSENBERG).

         136.    Dr. Clark has reviewed a subset of LIGOTTI’s patient records and billing claims,

  and found that the standard protocol for LIGOTTI’s office was to use blank laboratory order forms

  to send UA specimens for expensive laboratory testing. The expert opined this was like using a

  pre-signed, blank prescription pad—the specifics of the testing were left to others to fill in.

         137.    Dr. Clark found that LIGOTTI’s UA testing patterns showed evidence of excessive

  and unnecessary testing done on a routine basis. She found new tests were routinely ordered and

  done before LIGOTTI received results for prior ones. She also found that patients were not

  required to provide samples consistent with unadulterated human urine, despite preliminary testing

  showing the presence of adulterants or that the specimens were watered down. These and other

  samples were routinely submitted for expensive definitive testing. Based on this consultation, there




                                                   41
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 43 of 78



  is reason to believe that LIGOTTI did not use these UA tests in order to make treatment decisions,

  but rather as a revenue-generation device. Thus, Dr. Clark’s review corroborates the witness

  testimony and other evidence described herein.

         138.    Dr. Clark found that LIGOTTI’s standard practice was to bill for blood tests that

  were not medically necessary nor appropriate, and that these blood tests were not done to treat

  patients but for revenue generation.

         139.    Dr. Clark found that these medically unnecessary UA and blood tests ordered by

  LIGOTTI represented a pattern, that LIGOTTI was aware of the high amounts that private insurers

  were billed for these tests, and that this was his standard practice at Whole Health.

         140.    Dr. Clark found an additional pattern of billing for services, specifically psychology

  and psychotherapy services, that LIGOTTI and his staff at Whole Health were not qualified to

  provide.

         141.    Dr. Clark identified claims for medical services at Whole Health that were not

  documented as having occurred, or for higher levels of service than the medical record indicates

  were provided (also known as upcoding).

         142.    Finally, Dr. Clark found that LIGOTTI and his staff at Whole Health regularly

  prescribed controlled substances and other medications of abuse, diversion, and addiction outside

  of the legitimate practice of medicine, and while ignoring possible evidence of diversion.

                          LIGOTTI’s Recent Conduct and Liquidation of Assets

         143.    LIGOTTI has known that he and his conduct related to Whole Health have been

  under investigation since he was served with a Grand Jury Subpoena for records from Whole

  Health in or around October 2016. After recent FBI interviews of current and former employees,

  LIGOTTI has made multiple efforts to liquidate his assets and shut down Whole Health. Based on




                                                   42
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 44 of 78



  my knowledge, training, and experience, I know that individuals under criminal investigation,

  specifically white collar criminals, frequently liquidate assets, hide assets, close or significantly

  change the business conducting the fraud, and utilize other individuals to conceal money or

  property obtained as a result of fraudulent conduct.

           144.     On or about May 1, 2020, LIGOTTI’s wife applied for an approximately $196,647

  loan for Whole Health from the federal Paycheck Protection Program (the “PPP Loan”). 6 The PPP

  loan, intended to cover Whole Health’s payroll expenses estimated at roughly $78,658.80 per

  month, was approved and disbursed by the Small Business Administration (“SBA”) and a financial

  institution/lender on or about June 22, 2020.

           145.     On or about May 6, 2020, LIGOTTI’s primary residence, 717 Seagate Dr., Delray

  Beach, FL 33483, was listed for sale with an asking price of $5,695,000. This property was

  purchased in 2014 by LIGOTTI and his wife. Analysis of a Whole Health Bank of America

  account ending in 0135 (“Whole Health BOA Account”) for the period from 2013 to the present


  6
           The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal law enacted in or around
  March 2020 and designed to provide emergency financial assistance to the millions of Americans who are suffering
  the economic effects caused by the COVID-19 pandemic. One source of relief provided by the CARES Act was the
  authorization of up to $349 billion in forgivable loans to small businesses for job retention and certain other expenses,
  through a program referred to as the Paycheck Protection Program (defined previously as “PPP”). In or around April
  2020, over $300 billion in additional PPP funding was authorized by Congress.

           In order to obtain a PPP loan, a qualifying business must submit a PPP loan application, which is signed by
  an authorized representative of the business. The PPP loan application requires the business (through its authorized
  representative) to acknowledge the program rules and make certain affirmative certifications in order to be eligible to
  obtain the PPP loan. In the PPP loan application, the small business (through its authorized representative) must state,
  among other things, its: (a) average monthly payroll expenses; and (b) number of employees. These figures are used
  to calculate the amount of money the small business is eligible to receive under the PPP. In addition, businesses
  applying for a PPP loan must provide documentation showing their payroll expenses. A PPP loan application must be
  processed by a participating financial institution (the lender). If a PPP loan application is approved, the participating
  financial institution funds the PPP loan using its own monies, which are 100% guaranteed by Small Business
  Administration (“SBA”). Data from the application, including information about the borrower, the total amount of the
  loan, and the listed number of employees, is transmitted by the lender to the SBA in the course of processing the loan.

           PPP loan proceeds must be used by the business on certain permissible expenses—payroll costs, interest on
  mortgages, rent, and utilities. The PPP allows the interest and principal on the PPP loan to be entirely forgiven if the
  business spends the loan proceeds on these expense items within a designated period of time after receiving the
  proceeds and uses a certain amount of the PPP loan proceeds on payroll expenses.


                                                            43
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 45 of 78



  reflects that it consistently received payments from healthcare companies, which are proceeds of

  this health care fraud scheme. During the relevant time period, over $1,000,000.00 was paid from

  the Whole Health BOA Account toward the deposit for the purchase of and continued mortgage

  payments on this property.

         146.    Another residential property owned by LIGOTTI, located at 3860 Lone Pine Rd.,

  Delray Beach, FL 33445, and believed to be occupied by LIGOTTI family member(s), has been

  on the market since on or around June 7, 2018, and has a current asking price of $799,000. This

  property was purchased by LIGOTTI and his wife in 2007. In 2013, over $75,000 was paid from

  the Whole Health BOA Account toward the mortgage on this property. Between 2013 and the

  present, LIGOTTI was paid approximately $14,189,667.35 into his personal BOA account ending

  in 3646 from the Whole Health BOA Account. During that same timeframe LIGOTTI’s personal

  BOA account ending in 3646 paid over $550,000 toward the mortgage on this property.

         147.    On or about May 28, 2020, the property where Whole Health is located, 402 SE 6 th

  Ave., Delray Beach, FL 33483, was listed for sale with an asking price of $3,999,999. This

  property was purchased by 3 STAR LLC, a company whose managing members are LIGOTTI and

  his wife, in 2013. That year, LIGOTTI made an initial deposit payment for the purchase of this

  property from his personal BOA account in the amount of approximately $47,500.

         148.    A typical winding down of a medical practice would involve the sale of the practice,

  including the sale of the assets, accounts receivable, and goodwill associated with the practice.

  Here, LIGOTTI appears to simply be shuttering Whole Health without transferring the practice

  and its assets to another provider.




                                                  44
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 46 of 78



         149.    On or about July 13, 2020, LIGOTTI notified his patients via letter that Whole

  Health would be closing on August 7, 2020. The following day, LIGOTTI placed an ad in the Palm

  Beach Post advertising the closure.

         150.    Also on or about July 13, 2020, a settlement conference was held on a civil lawsuit

  between LIGOTTI/Whole Health and the private insurance company United Health Care

  (previously defined herein as “UHC”). LIGOTTI/Whole Health filed a civil suit against UHC in

  2016 asserting that UHC withheld payment on claims submitted by LIGOTTI/Whole Health. UHC

  and LIGOTTI/Whole Health reached an impasse at the settlement conference.

         151.    On or about July 15, 2020, LIGOTTI and his wife (collectively “the LIGOTTIS”)

  filed a Chapter 11 Voluntary Bankruptcy Petition (the “Petition) (In re Ligotti, No. 20-bk-1766

  (Bankr. S.D. Fla. July 15, 2020) (Mora, M.).

         152.    The Petition was technically deficient in a number of ways. First, the Petition did

  not attach the following required forms: Form 106Sum, Summary of Your Assets and Liabilities

  and Certain Statistical Information; Form 106A/B Schedule A/B Property; Form 106C, Schedule

  C, The Property You Claim as Exempt; Form 106D, Schedule D, Creditors Who Hold Claims

  Secured by Property; Form 106E/F, Schedule E/F, Creditors Who Have Unsecured Claims; Form

  106G, Schedule G, Executory Contracts and Unexpired Leases; Form 106H, Schedule H, Your

  Codebtors; Form 106I, Schedule I, Your Income; Form 106J, Schedule J, Your Expenses.

  Additionally, the LIGOTTIS did not file a Declaration Concerning Debtor’s Schedules, Statement

  of Financial Affairs, and Statement of Current Monthly Income.

         153.    While the Bankruptcy Court has granted the LIGOTTIS until July 29, 2020 to cure

  these deficiencies, there are facts within the current Petition that law enforcement has reason to

  believe are potentially false based upon the investigation into the LIGOTTIS’ financial affairs.




                                                  45
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 47 of 78



           154.   In the Petition, the LIGOTTIS estimate that their assets are worth between

  $100,001 - $500,000.

           155.   In the Petition, the value of the property located on Lone Pine Road is listed as $0.

  The outstanding mortgage balance on this property is listed as $695,000. This property is currently

  on the market for $799,000. The LIGOTTIS list the mortgage on this property as an unsecured

  claim of $695,000. Not only is the value of the property grossly understated, but the fact that there

  is likely equity is not accurately represented by the LIGOTTIS to the Bankruptcy Court.

           156.   Similarly, the LIGOTTIS list the value of their primary residence located on

  Seagate Drive as $0. The outstanding balances of the two mortgages on this property total

  $3,634,403. Again, with the property value listed as $0 and the property on the market for

  $5,695,000, there is likely equity on this home.

           157.   The filing of this incomplete and inaccurate Petition potentially suggests that the

  LIGOTTIS were in a rush to receive the protections afforded by the automatic stay of any creditors’

  efforts to collect afforded to them under section 362 of the United States Bankruptcy Code.

           158.   Furthermore, the Petition does not provide a full or accurate picture of the

  LIGOTTIS’ wealth. The LIGOTTIS own multiple corporations which money is filtered through,

  including: 3 STAR, LLC (which owns the Whole Health office building); WHOLE HEALTH,

  LLC; KRUGER INDUSTRIAL SMOOTHING, LLC (a shell corporation unrelated to industrial

  smoothing, named after a corporation from the 1990’s sitcom “Seinfeld”); and CML

  ENTERPRISE, LLC (a company which has a 50% ownership interest in a treatment center in

  Ohio).

           159.   In sum: (1) Whole Health requested and received nearly $200,000 via the PPP on

  June 22, 2020, (2) the LIGOTTIS have listed three properties for sale which, if sold for near asking




                                                     46
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 48 of 78



  price, would yield $10 million, with the LIGOTTIS likely recouping some equity invested in these

  properties, (3) LIGOTTI has announced plans to completely close Whole Health with just four

  weeks’ notice to patients, without any apparent attempt to sell the assets and goodwill associated

  with the business; and (4) the LIGOTTIS filed an incomplete, inaccurate individual Chapter 11

  Petition that may have been filed in order to invoke an automatic stay of debt collection efforts.

         160.    Based on our knowledge, training, and experience, the law enforcement team

  investigating this matter has reason to believe that the LIGOTTIS have taken these actions in an

  attempt to hide assets, confuse and mislead law enforcement and creditors, and/or as preparatory

  steps to fleeing this district. Their recent actions, specifically the closure of Whole Health and

  listing of their primary residence for sale, necessitate immediate response by law enforcement to

  prevent further divestment of assets and, potentially, flight from this jurisdiction.

      There is Probable Cause to Believe Evidence Will Be Found at Whole Health and in
                               LIGOTTI’s Cellular Telephone
         161.    Healthcare providers are required by private insurance companies and Medicare to

  maintain records for all patients for which treatment was rendered. In addition, based on my

  knowledge, training and experience, and the experience of other law enforcement officers assisting

  in this investigation, I know that healthcare providers sometimes keep evidence of a crime,

  property used to facilitate the crime at the addresses where they practice.

         162.    Based on my knowledge, training, and experience, and the experience of other law

  enforcement officers assisting in this investigation, I know that individuals involved in illegal

  distribution of controlled substances often keep evidence of a crime and property, such as

  controlled substances, prescription pads, ledgers, receipts, contact information of associates, notes,

  and cash at the places in which they do business.




                                                   47
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 49 of 78



         163.    During a routine patient visit in July 2020, CW1 saw that his/her patient chart from

  his/her medical file was within the Whole Health office, located at 402 SE 6th Ave., Delray Beach,

  FL 33483.

         164.    On or around July 13, 2020, LIGOTTI sent his patients a letter notifying them that

  Whole Health would be closing on August 7, 2020. The letter stated that patient records would be

  forwarded by Whole Health to the patient’s new practitioner upon the patient signing a release.

         165.    On or around July 14, 2020, LIGOTTI posted an ad in the Palm Beach Post

  announcing the closure of Whole Health and advising patients to contact the office for copies of

  medical records.

         166.    According to open source information, LIGOTTI’s cell phone number is (561) 809-

  7960. Also, a cellphone belonging to CD6, who knows that he is a target of the U.S. Attorney’s

  Office and the FBI for various federal crimes, but has not yet been charged, lists “MICHAEL

  LAGOTTI”[sic] and “drligotti@gmail.com” as the contact associated with this phone number.

         167.    A review of AT&T subscriber information for this cell phone number shows Whole

  Health as the “Financial Liability Party” for the account. LIGOTTI’s wife is listed in AT&T

  records as the user. AT&T identified LIGOTTI’s cell phone as an Apple iPhone XS Max, IMSI

  310410216579641, IMEI 353093104988769.

         168.    There is probable cause to believe that LIGOTTI’s cell phone will be on his person

  when he is arrested. Based on my training and experience, I know that individuals with cellular

  phones typically keep them on or near their persons.

         169.    Based on records obtained during the course of this investigation, from on or about

  September 2, 2015 to on or about June 25, 2020, LIGOTTI and TARGET 1 shared approximately

  1,975 phone calls and approximately 669 texts. From on or about January 16, 2016 to on or about




                                                  48
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 50 of 78



  June 26, 2020 LIGOTTI and TARGET 2 shared approximately 575 calls and approximately 1,513

  texts. Based on my experience as an investigator, I know that conspirators often use text messages

  to communicate information related to the fraudulent conduct they are engaged in. The texts with

  TARGET 1 and TARGET 2 show that LIGOTTI is currently using his cell phone to communicate

  with his co-conspirators. Additional analysis of LIGOTTI’s phone records show that LIGOTTI

  texted with others involved in the scheme, including but not limited to CD2 and CD3.

         170.    CD5 described how he/she communicated with both LIGOTTI and TARGET 2

  during his time at Whole Health as it related to the prescribing of Suboxone. Specifically, CD5

  communicated via text message with LIGOTTI and TARGET 2 when a patient needed a

  prescription for Suboxone. CD5 would go to the facility and see patients. Then, if a patient needed

  Suboxone, he/she would group text LIGOTTI and TARGET 2. CD5 knew this text was essentially

  for TARGET 2 to call in the prescription for LIGOTTI. LIGOTTI would reply “yes” in the group

  text and never questioned CD5’s requests.

         171.    Based on my training and experience, and as further described in paragraph 174

  below, I am also aware that, even when users of iPhones—such as LIGOTTI’s cellular phone—

  delete content, computer forensic software can be used to sometimes partially or fully recovered

  deleted content. Accordingly, there is probable cause to believe that, even if LIGOTTI has deleted

  some correspondence with conspirators from his phone, its search and seizure may nonetheless

  yield evidence of a crime or fruits of a crime.

         172.    Based upon CW1’s recent visit to Whole Health, LIGOTTI’s letters to patients, and

  LIGOTTI’s newspaper announcement, there is probable cause to believe that there are patient files

  and instruments related to health care fraud and illegal drug distribution described above within

  the Whole Health office, located at 402 SE 6th Ave., Delray Beach, FL 33483. Based upon witness




                                                    49
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 51 of 78



  reports regarding LIGOTTI’s use of text messages to communicate with co-conspirators, I submit

  there is also probable cause that there is evidence of criminal activity, including health care fraud

  and illegal drug distribution, in LIGOTTI’s Apple iPhone XS Max.

                          Searches of Computers and Other Electronic Media

         173.    As described above, and in Attachment C to the Application for a Search Warrant,

  this application seeks permission to search and seize records that might be found at Whole Health,

  in whatever form they are found. One form in which the records may be found is electronically on

  a computer’s hard drive or other storage media. Thus, the warrant applied for would authorize the

  seizure of electronic storage media all under Rule 41(e)(2)(B).

         174.    I submit that if a computer or storage medium is found in Whole Health, there is

  probable cause to believe records relating to the fraud scheme will be stored on that computer or

  storage medium, for at least the following reasons:

                     a.    Based on my knowledge, training, and experience, I know that computer

                           files or remnants of such files can be recovered months or even years after

                           they have been downloaded onto a storage medium, deleted, or viewed via

                           the Internet. Electronic files downloaded to a storage medium can be stored

                           for years at little to no cost. Even when files have been deleted, they can be

                           recovered months or years later using forensic tools. This is possible

                           because when a person “deletes” a file on a computer, the data contained in

                           the file does not actually disappear; rather, the deleted data remains on the

                           storage medium until it is overwritten by new data.

                     b.    Therefore, deleted files, or remnants of deleted files, may reside in free

                           space or slack space – that is, in space on the storage medium that is not




                                                     50
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 52 of 78



                      currently being used by an active file – for long periods of time before they

                      are overwritten. In addition, a computer’s operating system may also keep

                      a record of deleted data in a “swap” or “recovery” file.

                 c.   Wholly apart from user-generated files, computer storage media – in

                      particular, computers’ internal hard drives – contain electronic evidence of

                      how a computer has been used, what it has been used for, and who used it.

                      To give a few examples, this forensic evidence can take the form of

                      operating system configurations, artifacts from operating systems or

                      application operations, file system data structures, and virtual memory

                      “swap” or paging files. Computer users typically do not erase or delete this

                      evidence because special software is typically required to complete the task.

                      However, it is technically possible to delete this information.

                 d.   Similarly, files that have been viewed via the Internet are sometimes

                      automatically downloaded into a temporary Internet directory or “cache.”

                 e. Based on actual inspection of other evidence related to this investigation, I

                      am aware that computer equipment was used to create and maintain

                      electronic patient records, billing records, and laboratory records as part of

                      the fraud scheme. Given the fraudulent billing from Whole Health and the

                      fact that there are computer systems currently located at the physical

                      locations of Whole Health, there is probable cause to believe that the

                      computers were used to create fraudulent documentation to support the

                      submission of fraudulent claims to private insurance, to create

                      communications relating to the fraudulent claims, or to store other evidence




                                                51
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 53 of 78



                          of the health care fraud scheme on the computer. Interviews with witnesses

                          also show there is probable cause to believe that computers at Whole Health

                          contain a Laboratory Information Management (“LIM”) system used to

                          manage and store information relating to fraudulent testing practices.

         175.    Forensic evidence. As further described in Attachments C and D, this application

  seeks permission to locate not only computer files that might serve as direct evidence of the crimes

  described on the warrant, but also for forensic electronic evidence that establishes how computers

  were used, the purpose of their use, who used them, and when. There is probable cause to believe

  that this forensic electronic evidence will be on any storage medium at Whole Health because:

                     a.   Data on the storage medium can provide evidence of a file that was once on

                          the storage medium but has since been deleted or edited, or of a deleted

                          portion of a file (such as a paragraph that has been deleted from a word

                          processing file). Virtual memory paging systems can leave traces of

                          information on the storage medium that show what tasks and processes were

                          recently active. Web browsers, e-mail programs, and chat programs store

                          configuration information on the storage medium that can reveal

                          information such as online nicknames and passwords. Operating systems

                          can record additional information, such as the attachment of peripherals, the

                          attachment of USB flash storage devices or other external storage media,

                          and the times the computer was in use. Computer file systems can record

                          the date files were created and the sequence in which they were created,

                          although this information can later be falsified.




                                                    52
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 54 of 78



                 b.   As explained herein, information stored within a computer and other

                      electronic storage media may provide crucial evidence of the “who, what,

                      why, when, where, and how” of the criminal conduct under investigation,

                      thus enabling the United States to establish and prove each element or

                      alternatively, to exclude the innocent from further suspicion. In my training

                      and experience, information stored within a computer or storage media

                      (e.g., registry information, communications, images and movies,

                      transactional information, records of session times and durations, internet

                      history, and anti-virus, spyware, and malware detection programs) can

                      indicate who has used or controlled the computer or storage media. This

                      “user attribution” evidence is analogous to the search for “indicia of

                      occupancy” while executing a search warrant at a residence. The existence

                      or absence of anti-virus, spyware, and malware detection programs may

                      indicate whether the computer was remotely accessed, thus inculpating or

                      exculpating the computer owner. Further, computer and storage media

                      activity can indicate how and when the computer or storage media was

                      accessed or used. For example, as described herein, computers typically

                      contain information that log: computer user account session times and

                      durations, computer activity associated with user accounts, electronic

                      storage media that connected with the computer, and the IP addresses

                      through which the computer accessed networks and the internet. Such

                      information allows investigators to understand the chronological context of

                      computer or electronic storage media access, use, and events relating to the




                                               53
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 55 of 78



                    crime under investigation. Additionally, some information stored within a

                    computer or electronic storage media may provide crucial evidence relating

                    to the physical location of other evidence and the suspect. For example,

                    images stored on a computer may both show a particular location and have

                    geolocation information incorporated into its file data. Such file data

                    typically also contains information indicating when the file or image was

                    created. The existence of such image files, along with external device

                    connection logs, may also indicate the presence of additional electronic

                    storage media (e.g., a digital camera or cellular phone with an incorporated

                    camera). The geographic and timeline information described herein may

                    either inculpate or exculpate the computer user. Last, information stored

                    within a computer may provide relevant insight into the computer user’s

                    state of mind as it relates to the offense under investigation. For example,

                    information within the computer may indicate the owner’s motive and intent

                    to commit a crime (e.g., internet searches indicating criminal planning), or

                    consciousness of guilt (e.g., running a “wiping” program to destroy

                    evidence on the computer or password protecting/encrypting such evidence

                    in an effort to conceal it from law enforcement).

                 c. A person with appropriate familiarity with how a computer works can, after

                    examining this forensic evidence in its proper context, draw conclusions

                    about how computers were used, the purpose of their use, who used them,

                    and when.




                                             54
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 56 of 78



                    a.   The process of identifying the exact files, blocks, registry entries, logs or

                         other forms of forensic evidence on storage medium that are necessary to

                         draw an accurate conclusion is a dynamic process. While it is possible to

                         specify in advance the records to be sought, computer evidence is not

                         always data that can be merely reviewed by a team and later passed along

                         to investigators. Whether data stored on a computer is evidence may depend

                         on other information stored on the computer and the application of

                         knowledge about how a computer behaves. Therefore, contextual

                         information necessary to understand other evidence also falls within the

                         scope of the warrant.

                    b.   Further, in finding evidence of how a computer was used, the purpose of its

                         use, who used it, and when it was used can be necessary to establish whether

                         particular information is or is not present on a storage medium. For

                         example, the presence or absence of counter-forensic programs or anti-virus

                         programs (and associated data) may be relevant to searching the user’s

                         intent

         176.    Necessity of seizing or copying entire computers or storage media. In most cases,

  a thorough search of a premises for information that might be stored on storage media often

  requires the seizure of the physical storage media and later off-site review consistent with the

  warrant. In lieu of removing storage media from the premises, it is sometimes possible to make an

  image copy of storage media. Generally speaking, imaging is the taking of a complete electronic

  picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or

  imaging is often necessary to ensure the accuracy and completeness of data recorded on the storage




                                                  55
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 57 of 78



  media, and to prevent the loss of the data either from accidental or intentional destruction. This is

  true because of the following:

                     a. The time required for an examination. As noted above, not all evidence

                         takes the form of documents and files that can be easily viewed on site.

                         Analyzing evidence of how a computer has been used, what it has been

                         used for, and who has used it requires considerable time, and taking that

                         much time on premises could be unreasonable, particularly during the

                         ongoing Covid-19 pandemic. As explained above, because the warrant

                         calls for forensic electronic evidence, it is exceedingly likely that it will be

                         necessary to thoroughly examine storage media to obtain evidence,

                         including evidence that is not neatly organized into files. Additionally, it is

                         possible that files have been deleted or edited, but remnants of older

                         versions are in unallocated space or slack space. This too, makes it

                         exceedingly likely that in this case it will be necessary to use more

                         thorough techniques.


                     b. The volume of evidence. Storage media can store the equivalent of millions

                         of pages of information. Additionally, a suspect may try to conceal

                         criminal evidence; he or she might store it in random order with deceptive

                         file names. This may require searching authorities to examine all the

                         stored data to determine which particular files are evidence or

                         instrumentalities of crime. Reviewing that information for things

                         described in the warrant can take weeks or months, depending on the




                                                   56
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 58 of 78



                        volume of data stored, and would be impractical and invasive to attempt

                        on-site.


                     c. Technical requirements. Computers can be configured in several different

                        ways, featuring a variety of different operating systems, application

                        software, and configurations. Therefore, searching them sometimes

                        requires tools or knowledge that might not be present on the search site.

                        The vast array of computer hardware and software available makes it

                        difficult to know before a search what tools or knowledge will be required

                        to analyze the system and its data on the Premises. However, taking the

                        storage media off-site and reviewing it in a controlled environment will

                        allow its examination with the proper tools and knowledge.


                     d. Variety of forms of electronic media. Records sought under this warrant

                        could be stored in a variety of storage media formats that may require off-

                        site reviewing with specialized forensic tools

         177.    A wireless telephone (or mobile telephone, or cellular telephone) is a handheld

  wireless device used for voice and data communication through radio signals. These telephones

  send signals through networks of transmitter/receivers, enabling communication with other

  wireless telephones or traditional “land line” telephones. A wireless telephone usually contains a

  “call log,” which records the telephone number, date, and time of calls made to and from the phone.

  In addition to enabling voice communications, wireless telephones offer a broad range of

  capabilities. These capabilities include: storing names and phone numbers in electronic “address

  books;” sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

  storing still photographs and moving video; storing and playing back audio files; storing dates,


                                                  57
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 59 of 78



  appointments, and other information on personal calendars; and accessing and downloading

  information from the Internet. Wireless telephones may also include global positioning system

  (“GPS”) technology for determining the location of the device.

         178.    Based on my knowledge, training, and experience, I know that electronic devices

  can store information for long periods of time. Similarly, things that have been viewed via the

  Internet are typically stored for some period of time on the device. This information can sometimes

  be recovered with forensic tools.

         179.    Nature of examination. Based on the foregoing, and consistent with Rule

  41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

  storage media that reasonably appear to contain some or all of the evidence described in the

  warrant, as well as LIGOTTI’s Apple iPhone XS Max, and would authorize a later review of the

  media or information consistent with the warrant. The later review may require techniques,

  including but not limited to computer-assisted scans of the entire medium, that might expose many

  parts of a hard drive to human inspection in order to determine whether it is evidence described by

  the warrant.

                                          Biometric Features

         180.    The warrant I am applying for would permit law enforcement to obtain from certain

  individuals the display of physical biometric characteristics (such as facial characteristics) in order

  to unlock devices subject to search and seizure pursuant to this warrant. I seek this authority based

  on the following:

                      a. I know from my training and experience, as well as from information found

                         in publicly available materials published by device manufacturers, that

                         many electronic devices, particularly newer mobile devices and laptops,




                                                    58
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 60 of 78



                    offer their users the ability to unlock the device through biometric features

                    in lieu of a numeric or alphanumeric passcode or password. These biometric

                    features include fingerprint scanners and facial recognition features. Some

                    devices offer a combination of these biometric features, and the user of such

                    devices can select which features they would like to utilize.

                 b. If a device is equipped with a facial recognition feature, a user may enable

                    the ability to unlock the device through his or her face. For example, Apple

                    offers a facial recognition feature called “Face ID.” During the Face ID

                    registration process, the user holds the device in front of his or her face. The

                    device’s camera then analyzes and records data based on the user’s facial

                    characteristics. The device can then be unlocked if the camera detects a face

                    with characteristics that match those of the registered face. Facial

                    recognition features found on devices produced by other manufacturers

                    have different names but operate similarly to Face ID. According to

                    apple.com, the model of iPhone used by LIGOTTI, the Apple iPhone XS

                    Max, uses Face ID.

                 c. In my training and experience, users of electronic devices often enable the

                    aforementioned biometric features because they are considered to be a more

                    convenient way to unlock a device than by entering a numeric or

                    alphanumeric passcode or password. Moreover, in some instances,

                    biometric features are considered to be a more secure way to protect a

                    device’s contents. This is particularly true when the users of a device are




                                              59
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 61 of 78



                    engaged in criminal activities and thus have a heightened concern about

                    securing the contents of a device.

                 d. This affidavit seeks authorization to search LIGOTTI’s iPhone XS Max

                    cellular telephone. The passcode or password that would unlock this device

                    is not known to law enforcement. Thus, law enforcement personnel may not

                    otherwise be able to access the data contained within the device, making the

                    use of biometric features necessary to the execution of the search authorized

                    by this warrant.

                 e. I also know from my training and experience, as well as from information

                    found in publicly available materials including those published by device

                    manufacturers, that biometric features will not unlock a device in some

                    circumstances even if such features are enabled. This can occur when a

                    device has been restarted, inactive, or has not been unlocked for a certain

                    period of time. Thus, in the event law enforcement personnel encounter a

                    locked device equipped with biometric features, the opportunity to unlock

                    the device through a biometric feature may exist for only a short time.

                 f. Due to the foregoing, the warrant I am applying for would permit law

                    enforcement personnel to hold LIGOTTI’s Apple iPhone XS Max, more

                    particularly identified in Attachment B, in front of LIGOTTI’s face and

                    activate the facial recognition feature, for the purpose of attempting to

                    unlock the device in order to search its contents as authorized by this

                    warrant.




                                             60
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 62 of 78



                                       Forfeiture of Properties

         181.    Based upon on information provided by the United States Attorney’s Office for the

  Southern District of Florida, I am aware that certain property is subject to criminal forfeiture to

  the United States upon LIGOTTI’s conviction of the offenses alleged in this Affidavit.

         182.    Upon conviction of a violation of 18 U.S.C. §§ 1347 or 1349, as alleged in this

  Affidavit, LIGOTTI shall criminally forfeit to the United States of America any property, real or

  personal, that constitutes or is derived, directly or indirectly, from gross proceeds traceable to the

  commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

         183.    Therefore, the property that is subject to criminal forfeiture upon LIGOTTI’s

  conviction of the violations alleged in this Affidavit includes, but is not limited to, the following

  real properties, including all buildings, improvements, fixtures, attachments and easements found

  therein or thereon, which are known and numbered as follows:

                     a. 717 Seagate Drive, Delray Beach, Florida 33483;

                     b. 3860 Lone Pine Road, Delray Beach, FL 33445; and

                     c. 402 SE 6th Avenue, Delray Beach, FL 33483.

                                            CONCLUSION

         184.    Based upon the foregoing, I submit that this affidavit sets forth sufficient facts to

  establish probable cause to believe that, from on or about January 1, 2013 and continuing through

  the date of this affidavit, in Palm Beach and Broward Counties, in the Southern District of Florida,

  and elsewhere, DR. MICHAEL LIGOTTI, together with employees of Whole Health, and other

  addiction treatment center owners, sober home owners, and laboratory personnel, and others

  known and unknown, conspired to commit (a) health care fraud, that is, to knowingly and willfully

  execute, and attempt to execute, a scheme to defraud any health care benefit program and to obtain,




                                                   61
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 63 of 78
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 64 of 78



                                       ATTACHMENT A

                                      Property to be searched

         The property to be searched is Whole Health LLC, located at 402 SE 6 th Ave, Delray Beach,

  Florida 33483, in Palm Beach County.




                                            Page 1 of 3
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 65 of 78




                                    Page 2 of 3
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 66 of 78




                                    Page 3 of 3
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 67 of 78



                                        ATTACHMENT B

         The property to be searched is an Apple iPhone XS Max cellular telephone, identified by

  International Mobile Subscriber Identity (IMSI) 310410216579641, International Mobile Station

  Equipment Identity (IMEI) 353093104988769, and associated with AT&T telephone number

  (561) 809-7960.

         This warrant authorizes the forensic examination of the device for the purpose of

  identifying the electronically stored information described in Attachment C.
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 68 of 78



             ATTACHMENT C: ITEMS TO BE SEIZED FROM WHOLE HEALTH


  The items described below from January 1, 2013 to the present:

  1.     All of MICHAEL LIGOTTI’s (“LIGOTTI”) or WHOLE HEALTH (“WH”) records related
         to the submission of claims to insurance programs, including but not limited to, claim forms,
         remittance advice forms, payment records, copies of explanation of benefit forms, records
         showing the receipt of payments, correspondence, whether they are in paper or electronic
         format;

  2.     Any and all health care billing manuals, coding books, bulletins, and updates;

  3.     Documents, manuals, instructional materials, related to the treatment of addiction and
         associated bodily fluid testing and treatment;

  4.     Any and all financial records, documents, and materials related to LIGOTTI and WH,
         including but not limited to correspondence, bank records, checkbooks, copies of checks, check
         stubs, check registers, vouchers, invoices, journals, wire transfers, canceled checks, loan
         records and records of transfers of funds; tax returns and related documents; and other financial
         records establishing the disposition of income;

  5.     Organizational charts;

  6.     Patient files, including, but not limited to the patients listed in Exhibit 1 to Attachment C, which
         is attached hereto;

  7.     Any and all corporate records for LIGOTTI owned or controlled entities and WH, including
         but not limited to corporate documents and all amendments thereto and all minutes of Board
         of Director meetings;

  8.     Any and all company training materials, manuals, client lists, marketing materials, policies or
         directives relating to the administration of or billing for sober homes, detoxification, intensive
         outpatient programs, partial hospitalization programs, laboratories, and hospitals, applicable to
         employees, agents, independent contractors, representatives, sales persons, or marketers in the
         performance of their duties;

  9.     Any and all accounting records for LIGOTTI and WH, including but not limited to all general
         and subsidiary ledgers, including balance sheets, income statements, financial statements, work
         papers, check registers, expense reports and all underlying documentation from January 1,
         2013 to the present;

  10.    Any and all personnel and payroll records of those employees, agents, independent contractors,
         or representatives related to, paid by or associated with LIGOTTI or WH. Such personnel
         records may include employment agreements, contracts, correspondence, application,
         resumes, records of position held, job descriptions, telephone numbers, records of
         remuneration or wages, and other documents that reflect the names and identifying information
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 69 of 78



        of employees, agents, independent contractors, and representatives, from January 1, 2013 to
        the present;

  11.   Communication between amongst LIGOTTI, any employees, agents, or contractors of WH,
        and any therapists, clinical directors, nurses, physician assistants, managers, owners or other
        health care workers that are either employed by or act as agents of a sober home, addiction
        treatment center, laboratory, or hospital;

  12.   Applications for licensure and documents related to licensure;

  13.   Wire transfer records, postal money orders and/or commercial money orders, checks and other
        monetary instruments;

  14.   Cellular telephones;

  15.   Computers, hard drives, or other physical object upon which computer data can be maintained;

  16.   Any information regarding LIGOTTI and WH employees’, agents’, or contractor’s schedules
        or travel;

  17.   For any computer, computer hard drive, or other physical object upon which computer data
        can be recorded or maintained (hereinafter, “COMPUTER”) that is called for by this warrant,
        or that might contain things otherwise called for by this warrant:

        a.     All electronic records and data relating to LIGOTTI or WH’s patients or business
               associates;

        b.     Logs, registry entries, configuration files, usernames and passwords, documents,
               browsing history, user profiles, email, email contacts, chats, instant messaging logs,
               photographs, and correspondence evidencing who used, owned, or controlled the
               COMPUTER at the time the things described in this warrant were created, edited, or
               deleted;

        c.     evidence of software that would allow others to control the COMPUTER, such as
               Trojan horses, and other forms of malicious software, as well as evidence of the
               presence or absence of security software designed to detect malicious software;

        d.     evidence of the lack of such malicious software;

        e.     evidence of the attachment to the COMPUTER of other storage devices or similar
               containers of electronic evidence;

        f.     evidence of counter-forensic programs (and associated data) that are designed to
               eliminate data from the COMPUTER;

        g.     passwords, encryption keys, and other access devices that may be necessary to access
               the COMPUTER;



                                              Page 2 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 70 of 78



         h.      documentation and manuals that may be necessary to access the COMPUTER or to
                 conduct a forensic examination of the COMPUTER;

         i.      contextual information necessary to understand the evidence described in this
                 attachment.

          The term “COMPUTER” includes all types of electronic, magnetic, optical,
  electrochemical, or other high speed data processing devices performing logical, arithmetic, or
  storage functions, including desktop computers, notebook computers, mobile phones, tablets,
  server computers, and network hardware.

          As used above, the terms “records” and “information” include all of the foregoing items of
  evidence in whatever form and by whatever means they may have been created or stored, including
  any form of computer or electronic storage (such as hard disks or other media that can store data);
  any handmade form ( such as writing, drawing, painting); any mechanical form (such as printing
  or typing); and any photographic form (such as microfilm, prints, slides, negatives, videotapes,
  motion pictures, or photocopies).

          This warrant authorizes a review of electronic storage media and electronically stored
  information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
  instrumentalities described in this warrant. The review of this electronic data may be conducted
  by any government personnel assisting in the investigation, who may include, in addition to law
  enforcement officers and agents, attorneys for the government, attorney support staff, and technical
  experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or copied
  electronic data to the custody and control of attorneys for the government and their support staff
  for their independent review.

                                    Addendum to Attachments C and D

          With respect to law enforcement’s review of the seized material identified in Attachment
  C and D, law enforcement (i.e., the federal agents and prosecutors working on this investigation
  and prosecution), along with other government officials and contractors whom law enforcement
  deems necessary to assist in the review of the seized material (collectively, the “Review Team”)
  are hereby authorized to review, in the first instance, the seized material.

         If, during the review of the seized material, the Review Team finds potentially privileged
  materials, the Review Team will: (1) immediately cease its review of the potentially privileged
  materials at issue; (2) segregate the potentially privileged materials at issue; and (3) take
  appropriate steps to safeguard the potentially privileged materials at issue.

         Nothing in this Instruction shall be construed to require the Review Team to cease or
  suspend review of all the seized material upon discovery of the existence of potentially privileged
  materials within a portion of the seized material.




                                               Page 3 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 71 of 78



                                    EXHIBIT 1




                                    Page 4 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 72 of 78




                                    Page 5 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 73 of 78




                                    Page 6 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 74 of 78




                                    Page 7 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 75 of 78




                                    Page 8 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 76 of 78




                                    Page 9 of 9
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 77 of 78



          ATTACHMENT D: ITEMS TO BE SEIZED FROM CELLULAR TELEPHONE

  The records described below from January 1, 2013 to the present:

  1.     Records, information, and communications, including text messages and email
         correspondence, related to the testing and treatment of patients provided by LIGOTTI, WH,
         testing laboratories, addiction treatment facilities, and sober homes;

  2.     Records, information, and communications related to the submission of claims to insurance
         programs, including but not limited to, claim forms, remittance advice forms, payment
         records, copies of explanation of benefit forms, records showing the receipt of payments,
         and correspondence;

  3.     Records, information, and communications relating to documents, manuals, and instructional
         materials related to the treatment of addiction and associated bodily fluid testing and treatment;

  4.     Any and all financial records, documents, and materials related to LIGOTTI and WH,
         including but not limited to text messages and email correspondence, bank records, vouchers,
         scans of checks, invoices, journals, wire transfers, loan records and records of transfers of
         funds; tax returns and related documents; and other financial records establishing the
         disposition of income;

  5.     Records, information, and communications relating to organizational charts;

  6.     Patient files, including, but not limited to the patients listed in Exhibit 1 to Attachment C;

  7.     Any and all records and communications relating to LIGOTTI-owned or controlled entities
         and WH, including but not limited to corporate documents and all amendments thereto and all
         minutes of Board of Director meetings;

  8.     Any and all records, information, or communications, including text messages and email
         correspondence, relating to company training materials, manuals, client lists, marketing
         materials, policies or directives relating to the administration of or billing for sober homes,
         detoxification, intensive outpatient programs, partial hospitalization programs, laboratories,
         and hospitals, applicable to employees, agents, independent contractors, representatives, sales
         persons, or marketers in the performance of their duties;

  9.     Any and all records, information, or communications, including text messages and email
         correspondence, regarding accounting for LIGOTTI and WH, including but not limited to
         balance sheets, income statements, financial statements, work papers, expense reports and all
         underlying documentation from January 1, 2013 to the present;

  10.    Communication, including text messages and email correspondence, between amongst
         LIGOTTI, any employees, agents, or contractors of WH, and any therapists, clinical directors,
         nurses, physician assistants, managers, owners or other health care workers that are either
         employed by or act as agents of a sober home, addiction treatment center, laboratory, or
         hospital;


                                                 Page 1 of 2
Case 9:20-mj-08265-BER Document 8 Entered on FLSD Docket 07/30/2020 Page 78 of 78



  11.    Records, information, and communications relating to LIGOTTI and WH employees’, agents’,
         or contractor’s schedules or travel; and

  12.    Evidence of user attribution showing who used the device described in Attachment B.

          As used above, the terms “records” and “information” include all of the foregoing items of
  evidence in whatever form and by whatever means they may have been created or stored, including
  any form of computer or electronic storage (such as hard disks or other media that can store data);
  any handmade form ( such as writing, drawing, painting); any mechanical form (such as printing
  or typing); and any photographic form (such as microfilm, prints, slides, negatives, videotapes,
  motion pictures, or photocopies).

          During the execution of the search of the device described in Attachment B, law
  enforcement personnel are authorized to hold the device specified in Attachment B in front of the
  face of Michael LIGOTTI to activate the facial recognition feature, for the purpose of attempting
  to unlock the device in order to search the contents as authorized by this warrant.

          This warrant authorizes a review of electronic storage media and electronically stored
  information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
  instrumentalities described in this warrant. The review of this electronic data may be conducted
  by any government personnel assisting in the investigation, who may include, in addition to law
  enforcement officers and agents, attorneys for the government, attorney support staff, and technical
  experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or copied
  electronic data to the custody and control of attorneys for the government and their support staff
  for their independent review.

                                    Addendum to Attachments C and D

          With respect to law enforcement’s review of the seized material identified in Attachment
  C and D, law enforcement (i.e., the federal agents and prosecutors working on this investigation
  and prosecution), along with other government officials and contractors whom law enforcement
  deems necessary to assist in the review of the seized material (collectively, the “Review Team”)
  are hereby authorized to review, in the first instance, the seized material.

         If, during the review of the seized material, the Review Team finds potentially privileged
  materials, the Review Team will: (1) immediately cease its review of the potentially privileged
  materials at issue; (2) segregate the potentially privileged materials at issue; and (3) take
  appropriate steps to safeguard the potentially privileged materials at issue.

         Nothing in this Instruction shall be construed to require the Review Team to cease or
  suspend review of all the seized material upon discovery of the existence of potentially privileged
  materials within a portion of the seized material.




                                               Page 2 of 2
